              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 1 of 84




                                UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF NEW YORK


 ---------------------------------------------------------------X
 CONVERGED COMPLIANCE SOLUTIONS, INC.,                              CIVIL ACTION NO.:

                                       Plaintiff,                   VERIFIED COMPLAINT

                   -against-                                        JURY TRIAL DEMANDED


 XOP NETWORKS, INC, XOP NETWORKS
 LATVIA, SIA, XOP NETWORKS INDIA, PRIVATE
 LIMITED, ALL AFFILIATES OF THE
 FOREGOING, SUDHIR GUPTA and DAVID
 HARDING,

                                          Defendants.
 ---------------------------------------------------------------X

        Plaintiff Converged Compliance Solutions, Inc. (“CCS”), by and through its undersigned

counsel, as and for its Complaint states and alleges with knowledge as to all facts concerning itself,

and upon information and belief as to all others, as follows:


                                      NATURE OF THE ACTION

        1.       This action concerns the business aspirations, plans, and products of the Plaintiff, a

company that sought to solve communications technology problems on stock trading floors.

Through the delivery of unique, customizable, and flexible voice conferencing, routing, bridging,

and delivery solutions specifically designed to meet the needs of financial institutions, CCS was

poised to transform trader voice integration to telephony solutions and the networks that support

present-day stock trading voice collaboration.

        2.       As the facts below demonstrate, Plaintiff’s principal McDonough successfully laid

the groundwork for new hardware and software solutions that would address the instant voice

                                                        1
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 2 of 84




communication challenges faced by the global institutional financial trading industry. Defendants,

presumably seeing the value in Plaintiff’s product, upon information and belief, manipulated

Plaintiff’s principals and then misappropriated Plaintiff’s trade secrets and confidential business

information, eventually using it to enter into at least one high-value deal.

        3.      CCS seeks, in these claims: (i) judgment against Defendants for the claims

enumerated herein, in an amount to be determined, but, in any event, in excess of $11.2 million;

(ii) a declaratory judgment by this Court of CCS’s ownership of certain confidential business

information, including trade secrets; (iii) injunctive relief to halt any and all further distribution of

CCS’s confidential business information and trade secrets; (iv) compensation from Defendant

Harding to fairly recompense for his breaches of fiduciary duty; and (iv) indemnification by all

Defendants for the costs, expenses and fees, including reasonable attorneys’ fees, of this action.

        4.      Because of the highly technical nature of CCS’s claims, a glossary of certain

abbreviations and terminology has been provided as Exhibit A hereto.

                                                PARTIES

        5.      Plaintiff CCS is a corporation organized under the laws of the state of New York

and having a principal place of business at 33 Irving Pl., 3rd floor, New York, NY 10003. (“CCS”).

        6.      Upon information and belief, Defendant XOP Networks, Inc. is a corporation

organized under the laws of the state of Delaware and having a principal place of business at 17218

Preston Road, #2400, Dallas, TX 75252 (“XOP”).

        7.      Upon information and belief, Defendant David Harding is an individual residing at

50 Cortland Lane, Glastonbury, CT 06033 (“Harding”).

        8.      Upon information and belief, Defendant Sudhir Gupta is an individual residing at

5213 Seascape Lane, Plano, TX 75093 (“Gupta”).



                                                   2
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 3 of 84




       9.       Upon information and belief, Defendant XOP Networks Latvia, SIA, is a limited

company organized under the laws of Latvia and having a principal place of business at Rīga,

Kalnciema iela 40, LV-1046, Latvia (“XOP Latvia”).

       10.      Upon information and belief, Defendant XOP Networks India, Private Limited, is

a private limited company organized under the laws of India and having a principal place of

business at 4/18, Block 4 Roop Nagar Delhi North Delhi Dl 110007 India (“XOP India”).

                                 JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction over this action pursuant to the provisions

of 28 U.S.C. § 1332 because it is a civil action between citizens of different states and the amount

in controversy exceeds $75,000.00.

       12.      This Court has federal question subject matter jurisdiction under 2835 U.S.C. §

1331. This Court has original jurisdiction over this controversy for misappropriation of trade

secrets claims pursuant to 18 U.S.C. § 1836(c). This Court has supplemental jurisdiction over the

controversy for all other claims asserted herein pursuant to 28 U.S.C. § 1367.

       13.      This Court has personal jurisdiction over XOP, Gupta and Harding in accordance

with FRCP 4(k)(1)(a) because a New York State court would have jurisdiction over the Defendants

pursuant to CPLR § 302 as follows:

             a. subpart 1: transacting business in New York State: Harding was a shareholder and

                director of CCS; XOP and Gupta regularly engaged with CCS in regard to business.

             b. subpart 3: committing a tortious act outside New York State that caused injury to

                person or property within the state, and engaging in a persistent course of conduct

                in the state: Harding, from Connecticut, served as an intermediary for CCS in

                conducting business with the other defendants, and breached his fiduciary duties to

                                                  3
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 4 of 84




               CCS while doing so; XOP and Gupta from Texas breached their non-disclosure

               agreements with CCS, stole CCS’s confidential information and trade secrets, and

               wrongly profited from their sale. Upon information and belief, XOP Latvia and

               XOP India are believed to be affiliates of XOP that have made use of stolen

               information and trade secrets belonging to CCS.

       14.     Furthermore, Defendants XOP and Gupta continue, upon information and belief, to

do substantial and pervasive business in New York in violation of their contracts with CCS.

       15.     This Court also has personal and subject matter jurisdiction over XOP and Gupta

pursuant to the designation of exclusive jurisdiction of the federal or state courts of New York in

the contracts attached hereto as Exhibits B and C, the breach of which is in part the subject matter

of this case. Additionally, XOP and Gupta, in Exhibits B and C respectively, waive all

jurisdictional objections. See ¶ 14.

       16.     Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in New York. CCS is a New York

Corporation. Defendant Harding was a member of CCS’s board of directors as well as a

shareholder and employee of CCS at the time that the claims against him arose. He traveled to

New York frequently to carry out his responsibilities as a shareholder, director and employee of

CCS. By reaching into New York to do business with CCS and pursuant to the contracts attached

hereto as Exhibits B and C—the breach of which is in part the subject matter of this case—which

designate exclusive jurisdiction in the federal or state courts of New York, Defendants XOP and

Gupta are subject to this Court’s jurisdiction.




                                                  4
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 5 of 84




                                  FACTUAL BACKGROUND

CCS is Founded to Solve Communications Technology Problems

       17.     CCS was formed in April of 2015 by Terence McDonough (“McDonough”), a

classic entrepreneur who saw a problem and figured out a solution; and David Harding, an

individual to whom McDonough was introduced by a third-party consulting firm that specialized

in voice trading technologies. Harding was introduced to McDonough as a prospective partner to

help CCS build a voice trading turret system where McDonough had identified a need for an

additional CCS product to support the current trading turret voice systems and the voice trading

turret system CCS intended to build. The voice trading turret system effort never came to fruition

and the additional CCS product did.

       18.     McDonough is a 20-year veteran of the trader voice telecommunications sector. His

career led him to work across North America, South America, Europe, Asia Pacific, and the United

Kingdom. He has worked with diverse global teams that have designed, built, supported, or sold

almost every major trader voice solution in the world.

       19.     As a result of his incomparable experience, and because all financial institutions’

trading floors use similar voice technologies or a mix of the available technologies that allow our

global markets to communicate and trade via voice, McDonough has extensive general knowledge

of market challenges and often knows the customer’s infrastructure better than their existing staff.

       20.     McDonough also began his career installing and supporting trading turret voice

systems; telephony bridging and connectivity systems for private wire and Hoot networks, and

integrating PBX phone systems and intercom systems. McDonough installed, engineered, and

supported these systems for small, medium, and large financial institutions. As technology

evolved, McDonough grew with the technology through trainings on and certifications in various

                                                 5
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 6 of 84




technologies that, as a whole, make up the trader voice ecosystem. McDonough worked with

everyone from small trading system telecom companies to major incumbent manufacturers of

voice trading technologies.

           21.      Given his specialized industry experience and qualifications, McDonough was

attuned to the communications challenges facing stock trading floors. This allowed him to become

a several-year veteran of a major investment bank’s (hereinafter, “Corporation One” 1) sales and

trading voice services engineering group, which developed and vetted all products that touched

the trading floor at Corporation One, including communications bridges. Several years after

leaving Corporation One, McDonough formed CCS to continue to solve communications

technology problems as a new era of voice trading technology emerged on trading floors.

           22.      Specifically, the extant communications problems that McDonough formed CCS

to solve were delays and single points of failure in CAS TDM/analog trading turret systems. While

specifying the needs for the trading turret system CCS intended to build, McDonough identified a

need to address the extant communications problems that existed in the telecommunications

bridging systems to solve interoperability, single points of failure and barriers to entry bringing a

new trading turret system to market and bridging it to the legacy CAS TDM/analog

telecommunications bridge offerings. These bridging systems were crucial for trader voice

communications and connectivity to private wires and Hoots on diverse voice-trading platforms.

Specifically, certain manufacturers’ equipment would be nearing its end of life and/or end of

support; the outdated technology necessitated replacement, lest the system fail and be unable to be

brought back up. McDonough sought to create a software replacement combined with hardware

manufactured by third parties that would fit the current technological needs of the trading floor.



1
    Due to extant non-disclosure agreements, the names of several third parties are redacted in this Complaint.

                                                            6
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 7 of 84




CCS Designs an All-Encompassing Communications Technology Solution

       23.     The Converged Unified Conference Solution (cUCS), as envisioned and created by

McDonough, is a secure, dependable platform with all the user friendly, multi-media

communications features that a sophisticated party would expect from the latest conferencing suite,

but cUCS stands out by going far beyond the industry standard in introducing a new degree of

system integration. The cUCS solution was intended to help usher in a new generation of packet-

switched, interoperable unified communication environments for the trading floor.

       24.     Specifically, the cUCS system allows for the integration of varied platforms,

without complex engineering and the limitations inherent in such engineering. The cUCS enables

improved productivity to the trader voice community by providing multiple value-added service

applications on a single carrier-grade platform. The primary function of this multi-application

trader voice platform is to unify legacy trading systems with the new-age trader voice systems,

introducing a new level of functionality during Business Continuity Plan/Disaster Recovery

(“BCP/DR”) events that could jeopardize financial markets’ ability to trade with their current

systems, which use private wires and Hoots.

       25.     The cUCS was designed to offer users the option to be shipped with time division

multiplexing-based CAS T1-E1 or analog hardware cards for audio support (TDM/analog) only,

voice over internet protocol-based (VoIP), SIP, WebRTC, Multicast audio conference bridges

(collectively, “VoIP”) only, or TDM/VoIP mixed mode configurations for trader voice private

wires. This variability would facilitate the product’s integration into any organization’s plans to

migrate from the legacy TDM/analog or circuit switched environment to next generation packet-

switched VoIP environments such as Session Initiation Protocol (SIP), Multicast (a group

communication protocol in which data transmission is addressed to a group of destination


                                                7
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 8 of 84




computers simultaneously), or WebRTC (an open framework for the internet that enables Real-

Time Communications (RTC) capabilities in a web browser) specifically for trader voice.

       26.     This superb level of integration would allow users to: (i) achieve private wire point-

to-point distribution and private wire call forking with common supervision (lamping) across

disparate SIP, TDM trader voice, unified communications platforms, and enable the ability to

barge in; (ii) allow sharing of private wires between turret (front-office) and back-office phone

users without the need for proprietary hardware; (iii) mitigate risk during relocations, system

upgrades, and changes using cUCS on a Transformation as a Service (TaaS) basis; (iv) allow

sharing of private wires to a secondary site without purchasing a second premium phone system

or having to overcome issues with proprietary protocols; (v) turn a BCP/DR facility (the BCP

consists of a business impact analysis, risk assessment, and an overall business continuity strategy;

the DR plan includes evaluating all backups and ensuring any redundant equipment critical to

recovery is up-to-date and working—essentially a backup trading floor) into a production site by

bridging private wires from the primary trading floor to the BCP site with, at a minimum, dual

presentation of private wires and Hoots for a minimal investment; (vi) use High Availability-(HA)

enabled cUCS to eliminate the single points of failure that exist today in trader voice; and (vii)

include Lightweight Directory Access Protocol (LDAP—a lightweight client-server protocol for

accessing directory services) integration for real-time synchronization of corporate directories to

facilitate Single Sign On (SSO) for security and ease of administering the solution.

       27.     More specifically, the cUCS has extensive applications specific to trader voice: (i)

private wire conference; (ii) Hoot and Holler conference; (iii) WebRTC conference; (iv) enterprise

audio conference; (v) web conference; (vi) blast notify hot market trends; (vii) enhanced group

dial conference; and (viii) enhanced voicemail.



                                                  8
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 9 of 84




       28.        Each of the aforementioned applications of cUCS provides specific benefits as

described below.

       29.        Private wires today cannot be natively shared across multiple turret system brands

and there is a strong demand for private wires to be shared with the variety of new VoIP trading

systems that exist in the market today. CCS’s cUCS platform offers a carrier-grade level of

reliability and the versatility to offer private wire sharing across all trading voice systems and

Private Branch Exchanges (PBX—a private telephone network used within a company or

organization systems). The cUCS platform’s Private Wire Conference application (Automatic

Ring Down (ARD) / Manual Ring Down (MRD)—when a telephone at one end of a wire goes off-

hook or manually signals, the phone at the other end instantly rings; no dialing is required) allows

for the following:

             •    Supports Call Forking with Common Lamping across disparate systems (CAS

                  TDM or VoIP);

             •    Shares    private    wires    between     voice    trading   systems     (including

                  IPC/BT/Speakerbus/Etrali/IPTrade/enepath/Cloud9 Technologies), UC systems,

                  and PBX endpoints;

             •    cUCS Appliance converts existing CAS TDM T1/E1 private wires to VoIP and can

                  “Bridge” or “Fork” to any number of TDM or VoIP systems (Channel-associated

                  Signaling (“CAS”) is a telecommunications digital signaling method per channel

                  of a T1/E1. Its purpose is to route voice to its destination. With CAS, this routing

                  information is encoded and transmitted in the same channel as the payload itself.).

             •    Common Endpoint Supervisory allows users to identify the status of all callers who

                  are sharing a line/private wire;


                                                     9
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 10 of 84




             •   Supports Barge conferencing between the disparate voice systems;

             •   Using the Web Portal, a supervisor can:

                     o see the “presence” of each participant in a given private wire conference;

                     o monitor audio from different private wire conferences;

                     o provide fault isolation in Real time;

                     o barge into a given private wire conference; or

                     o dial out and pull in additional participants into a given conference;

             •   Offers regulatory-compliant voice recording with the ability to make separate audio

                 recordings—at the individual Hoot conference or private wire level and at the

                 supervisor level; and

             •   Provides usage reporting and call detail reporting logs with date/time stamp.

       30.       Hoot and Holler networks provide "always on" multiuser conferences without

requiring that users dial into the conference. Hoot and Holler conferences are typically used for

intra-company mass communication. The cUCS Hoot and Holler conference application provides

for the following:

             •   Supports Hoot and Holler conferencing across TDM and VoIP networks;

             •   Integrates with legacy squawk boxes and voice trading systems, next generation IP

                 phones, and soft phones;

             •   Using the Web Portal, a Supervisor can:

                     o see the “presence” of each participant in a given Hoot conference;

                     o monitor audio from different Hoot conferences;

                     o provide fault isolation in Real time;

                     o barge into a given Hoot conference; or


                                                  10
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 11 of 84




                    o dial out and pull in additional participants into a given conference;

             •   Offers regulatory-compliant voice recording with ability to make separate audio

                 recordings—at the individual Hoot conference level and at the supervisor level; and

             •   Provides usage reporting and call detail reporting logs with date/time stamp.

       31.       cUCS supports native WebRTC private wire bridging that allows secure PC to PC

voice and video communication across a public or private network. The cUCS platform leverages

standards-based SIP bridging at the core, enabling interoperability across other cUCS WebRTC

users who are on the bridge or with any other voice systems that are connected to the bridge, such

as mobile phone users, PBX users, soft turret clients, or physical turret system users. The cUCS

WebRTC client works on any Google Chrome, Firefox, Opera, Android, or iOS browsers, offering

an unparalleled level of interoperability, flexibility, and sophistication. The WebRTC conference

application provides for the following:

             •   Supports CAS TDM/SIP over WebSocket’s private wires to bridge legacy private

                 wires for Turret to PC based WebRTC soft trading application;

             •   Allows for private wire call forking and common lamping across the cUCS

                 WebRTC client and legacy trading systems;

             •   Common Endpoint Supervisory allows users to identify the status of all callers who

                 are sharing a line/private wire;

             •   Provides a Web Portal that emulates the functions of legacy key sets and turrets;

             •   Using the Web Portal, a supervisor can:

                    o instantly add new users to the system;

                    o see the “presence” of each participant in a given conference;

                    o monitor audio from different conferences;


                                                    11
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 12 of 84




                     o provide fault isolation in Real time;

                     o barge into a given private conference; or

                     o dial out and pull in additional participants into a given conference;

             •   Offers regulatory-compliant voice recording with ability to make separate audio

                 recordings—at the individual Hoot conference or private wire level and at the

                 supervisor level; and

             •   Provides usage reporting and call detail reporting logs with date/time stamp.

       32.       Enterprise audio conferencing using cUCS is a clear, feature rich experience that

provides for the following:

             •   Support for both ad-hoc and reservation-based conferences;

             •   Customized conference rooms fitting user requirements, e.g., specify entry tones,

                 memorable vanity PINs, recording on/off, noise thresholds, participant specific

                 security pins, etc.;

             •   Schedule recurring audio conferences via the Web Portal. Use the Microsoft

                 Outlook iCalendar application to send invitations to desired participants;

             •   See a real time view of a running conference via Web Portal. Participants can be

                 seen by name or caller ID;

             •   Display loudest speaker;

             •   Exercise multiple in-conference controls via phone key presses or the Web portal;

             •   Merge two or more conferences into one without dropping any calls and/or transfer

                 participants between conferences;

             •   Send a detailed “end of conference” summary report and post the conference

                 recording in the moderator’s account after a conference is over;


                                                  12
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 13 of 84




             •   Forward usage data and associated CDRs to an external billing system via TCP/IP

                 based interface; and

             •   Playback recordings via web portal or via DTMF driven IVR.

       33.       The web conference application for cUCS is designed to significantly boost

meeting productivity, and provides for the following:

             •   Web-based use; no software download required;

             •   Designed to run across the internet or a private data network without requiring any

                 changes to firewalls. Running behind a secure private data network ensures that

                 your web conference content cannot be compromised; and

             •   Can be used standalone or in conjunction with CCS’s Enterprise Audio

                 Conferencing application. When used together participants can collaborate in real-

                 time and achieve desired end results quickly without exchanging multiple emails.

       34.       The blast notify hot market trends application is a mass notification application for

the cUCS that is designed to send multi-modal, preconfigured messages for daily trading positions

from research analysts to thousands of clients. It provides for the following:

             •   Select communication medium to be used for message delivery (voice only, email

                 only, voice and SMS, etc.);

             •   Use built-in “Find-you” capability to increase the probability of delivering a

                 message;

             •   Send Caller-ID of your choice that can be used by cell phones to display associated

                 “caller name” (e.g., “Security Alert”), leading to a higher percentage of people

                 picking up a message;

             •   Schedule recurring dial outs;


                                                  13
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 14 of 84




             •   Preconfigure “preset” groups that can be instantly accessed;

             •   Control the speed of dialing out;

             •   Display real-time call activity and a progress bar on a Web Portal; and

             •   Provide summary and detailed reports on call completions (busy, no answer,

                 answering machine, etc.).

       35.       Traditional Group Dial Conference or out dialed conferencing is used to inform and

bring groups of people into an audio conference quickly. These systems require dedicated phone

lines that terminate on the central office switch of a phone company. The EGDC application resides

on the cUCS that is deployed on the trunk side of the switch. The enhanced group dial conference

application provides for the following:

             •   Send calls to any landline or cellular phone;

             •   Select communication medium to be used for message delivery (voice only, email

                 only, voice and SMS, etc.);

             •   Use built-in “Find-you” capability to increase the probability of finding a recipient;

             •   Send Caller-ID of your choice that can be used by cell phones to display associated

                 “caller name,” leading to higher percentage of recipients picking up the phone;

             •   Display real-time call activity on a Web Portal;

             •   Schedule recurring dial-out calls;

             •   Bulk uploading of subscribers using CSV files; and

             •   Provide summary and detailed reports on call completions (busy, no answer,

                 answering machine, etc.).

       36.       Current voicemail systems only allow sequential access to voicemails. CCS’s

Enhanced Voicemail Application allows stored voicemail messages to be accessed in random


                                                     14
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 15 of 84




order from a Web portal. The Web portal can be accessed via PC or smart phone. By a simple

click, a user can hear the stored message through the secure, built-in media player. The cUCS-

enhanced voicemail application provides for the following:

             •   From 100 to 10,000 secure Voicemail boxes per chassis;

             •   One Number service—specify up to 6 numbers and their order based on ToD (time-

                 of-day) or DoW (day-of-week) that will be tried before a caller is taken to a

                 voicemail box;

             •   Subscriber Web portal for managing the Voicemail configuration, One Number

                 Service, Greetings, etc.;

             •   Support for TDM and VoIP/SIP trunks;

             •   Support for multiple Message Waiting Indication types—SMDI, SIP Notify, and

                 MF T1 Dial back;

             •   Bulk uploading of subscribers using CSV files; and

             •   View voicemail activity in real time on a Web Portal.

       37.       McDonough’s vision for the cUCS was comprised of a specific, cognizable set of

requirements, as described above. With these specifics in mind, CCS sought a partner to help create

the software and hardware needed to support the envisioned trader voice conference bridge.

XOP and Gupta Access CCS’s Intellectual Property

       38.       In January, 2016, Harding introduced CCS’s McDonough to Sudhir Gupta

(“Gupta”), the principal of XOP Networks, Inc. (“XOP”), a communications technology provider.

       39.       Having determined that they had a mutual desire to collaborate, Gupta individually

entered into a non-disclosure agreement (an “NDA”) with CCS dated February 9, 2016. XOP and

CCS also later signed a non-disclosure agreement that XOP voluntarily backdated to February 1,

                                                 15
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 16 of 84




2016 (collectively, the “NDAs”, attached hereto as Exhibits B and C). At the time that Gupta

entered into the NDA, XOP only had a traditional voice conference bridge product (both TDM-

PRI and VoIP) that did not support trader voice or SIP private wires.

       40.     The NDAs were extremely broad in their coverage: they prevented the use or

dissemination of Confidential Information (¶2), and they limited the use of the Confidential

Information to the furtherance of the stated purpose (¶3); they did not transfer any ownership

interest in the Confidential Information (¶4); and they prohibited the alteration, modification, or

reverse engineering of the Confidential Information (¶5). The NDAs also included provisions for

the return and destruction of any transferred Confidential Information, and recognized the potential

liability for any improper use, possession, or conversion of the Confidential Information (¶6).

Notably, the NDAs have provisions allowing for the recovery of attorneys’ fees (¶11).

       41.     The central focus of the engagement, and, in fact, its stated purpose, was limited to

“identifying and evaluating business opportunities of mutual interest and potential business

cooperation transactions, including discussions around potential business opportunities in

Financial Markets. Activities may include the evaluation of each party’s technologies to determine

suitability and complimentarily functions and capabilities among products and technologies.”

(NDAs, Exhibits A thereto).

       42.     In accordance with the NDAs, the companies’ shared goals were to build a digital

VoIP communications bridge together that would leverage XOP’s products and CCS’s skills and

knowledge, and eventually create other products for financial markets. More specifically, the

purpose of the engagement between CCS and XOP was to have XOP develop a voice

communications product for CCS. CCS owned the intellectual property underlying the product

and intended to use XOP’s hardware and software for enterprise audio conferencing, but have it



                                                16
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 17 of 84




tailored for voice trading private wire support. XOP and CCS agreed in principle that XOP would

receive 20% of each license fee, essentially getting a royalty from each sale.

        43.     A deal with Corporation One was expected to bring in approximately $3.4 million.

A deal with IPC, based on a press release XOP issued stating that it would run thousands of ports

for months, would have brought in approximately $11.3 million. Therefore, the total value of the

deals that CCS rightfully anticipated was in excess of $14 million, with XOP’s share being only

20% of the revenues.

        44.     At the time the companies were introduced, XOP had an enterprise audio

conferencing bridge, a traditional video conferencing system, a web conference application, a

traditional group dial conference, a voicemail system, and a blast notify application that it offered

to customers. But none of these products were adapted for use by financial markets. Notably, XOP

did not, at this time, offer TDM CAS/SIP private wire bridging/conferencing/forking, TDM CAS

private wire Hoot and Holler conferencing that allowed for integration to voice trading systems,

WebRTC private wire bridging/conferencing/forking, or native integration with VoIP trader voice

solutions for private wire access.

        45.     On February 9, 2016, when signing the NDA, Gupta asked CCS to provide XOP

with a business plan laying out the potential opportunity in financial markets. The business plan

was to include technical requirements as well as detailed examples of potential uses by trading

floors, and projected market sizes and values of the various product features. CCS believed at the

time that Gupta wanted this information so XOP could appropriately value its share of the licensing

fees.

        46.     McDonough provided multiple documents with confidential and proprietary

information requested by Gupta, including a document sent on February 27, 2016, entitled “CCS



                                                 17
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 18 of 84




Supervisories TR v1.3”. In addition, McDonough also described in a detailed email what

equipment was in-scope to be replaced by the CCS product being developed, with rough order-of-

magnitude pricing for the opportunity.

       47.     After signing the NDA and receiving the information Gupta requested, XOP, Gupta

and CCS continued negotiations and discussions related to the development of product

specifications and marketing materials for the product XOP was supposed to develop for CCS.

Notably, Gupta reached out by telephone and email numerous times between February and May

of 2016 to request ever more detailed and highly proprietary customer, technical, and market

research information from CCS, all of which was subject to the NDAs.

       48.     Specifically, on March 1, 2016, Gupta asked CCS to provide connectivity and use

case slides. System use case slides specify the requirements of a system to be developed. They

identify in their detailed description not only the interactions with the actors but also the entities

that are involved in the processing. They are the starting point for further analysis models and

design activities. Business use cases focus on a business organization instead of a software system.

They are used to specify business models and business process requirements in the context of

business process reengineering initiatives. The type of information Gupta wanted—and the type

CCS provided—were a combination of both system and business use case slides.

       49.     Specifically, on March 3, 2016, CCS provided XOP this information in a

confidential and proprietary document entitled “Line Sharing Overview v1.0”. The document

contained both general information and information highly specific to an existing system and its

requirements, including, but not limited to, use cases and the types, nature, and extent of the

equipment then in use. The document depicted various use cases and how CCS’s new bridge

product, which XOP was being hired to develop, would meet those needs. Only McDonough was



                                                 18
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 19 of 84




able to provide this specific information, and only because of his tenure in the industry.

Accordingly, the Line Sharing Overview document was clearly labeled “Confidential and

Proprietary”.

       50.      After receiving CCS’s production of information, Gupta sought to confirm with

McDonough the type of equipment that needed replacing. Again, only McDonough was able to

provide this information because of his tenure in the industry. Gupta/XOP and CCS agreed that

there was an initial opportunity to leverage one of the existing features of the XOP product to get

into Corporation One and upsell to cUCS once the business was awarded.

       51.      On March 4, 2016, Gupta requested that CCS update certain icons in the

confidential and proprietary Line Sharing Overview v1.0 slides. On several other dates, Gupta

requested updates to the document, and CCS provided Gupta with all his requested updates. Gupta

then asked CCS if it had access to hardware so he could do some development and testing work

with and on it. CCS confirmed that it had an ITS trader voice test system XOP could use. Gupta

was not well versed in ITS systems or trading systems in general, and again asked for additional

information.

       52.      Because Gupta stubbornly refused to continue the negotiations unless and until he

received all of the information he demanded, CCS provided all information requested by Gupta

each and every time he made a request. CCS had no knowledge at this time that XOP, Gupta and

Harding were acting in bad faith and, upon information and belief, intended to steal CCS’s

intellectual property assets.

       53.      CCS tried to move the development process along: on March 22, 2016, CCS asked

Gupta for next steps to kick off the development effort and asked for XOP to provide it with an

original equipment manufacturer (OEM) agreement to review.



                                                19
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 20 of 84




       54.     Gupta’s response was to ask CCS if it had thought of specific customers along with

sales and marketing strategies to close those deals, allegedly for a proof of concept (POC). CCS

explained that their targets included Corporation One, another major investment banking firm

(hereinafter, “Corporation Two”), and smaller companies that had existing vendor relationships

with Corporation One. Defendants Gupta and XOP also later requested and received highly

specific and proprietary technical information relating to features that would be of interest to

another financial services company (hereinafter, “Corporation Three”).

       55.     In fact, Gupta and XOP were mining CCS for information from the beginning of

the engagement: Gupta asked for detailed technical information; demanded connectivity and use

case slides; needed comprehensive explanations of the use cases described by CCS, both for the

product in general and for Corporation One specifically; and even needed access to CCS’s physical

equipment for development/testing, as well as coaching on how the equipment worked.

       56.     During this time, XOP provided little in return: on April 21, 2016, Gupta sent CCS

a brief overview presentation of their product customized to suit the financial services market.

Gupta sent this information to CCS so that McDonough’s team could use it to create marketing

materials.

XOP and Gupta Disappear, aka, “Take the Money and Run”

       57.     On April 26, 2016, after a request from XOP, CCS issued a purchase order for

$25,000 with supporting technical use case slides to XOP for development of the CCS minimum

viable product (“MVP”). CCS also asked XOP for its technical documentation on the MVP and,

again, for the OEM agreement. Gupta confirmed receipt of the purchase order but failed to provide

CCS with any technical documentation on the development effort.




                                               20
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 21 of 84




        58.     On May 3, 2016, CCS provided XOP with additional technical specifications for

the product development. Perhaps predictably, Gupta requested even more information. CCS again

provided the requested information.

        59.     On May 6, 2016, CCS sent a confidential and proprietary document entitled “PW

State.doc” to XOP to help with SIP information to CAS mapping to support private wires.

        60.     On May 9, 2016, at XOP’s request, CCS sent a confidential and proprietary

document entitled “CCS cUCS Business Case v1.0” to Gupta. There were additional iterations of

this document sent to XOP/Gupta, and the document included market problems and solutions

overview, volumetrics, market opportunity specifications, and a competition overview including

Sycamore/Coriant, all of which were intended to assist Gupta in creating an internal marketing

research document for XOP. The document was labeled “Confidential” and “In Strictest

Confidence”, and included the following warning against disclosure:

        This document and the information contained in it is confidential and proprietary
        information of the Company [Converged Compliance Solutions, Inc.]. No person
        other than a recipient authorized by the Company may possess or use the same for
        any purpose except as approved by the Company in advance. The reproduction,
        dissemination or disclosure of this document or the information contained in it is
        expressly prohibited without the prior written authorization of the Company.

p. 3.
        61.     Again, the purpose of all of this negotiation and development of product

specifications and marketing materials was to help XOP develop a product for CCS, not the other

way around.

        62.     On May 13, 2016, for the first time and after months of work by CCS, XOP

expressed concern that CCS using their platform to build their product would jeopardize business

XOP was allegedly conducting or proposing to conduct with IPC Systems, Inc. (“IPC”). IPC was

the dominant competitor in the U.S. market and acquired many of the companies McDonough


                                               21
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 22 of 84




worked with earlier in his career, and McDonough had also worked at IPC prior to forming CCS.

Astonishingly, XOP asked CCS to speak with IPC and get permission to develop a Sycamore SPS-

1000 replacement on XOP’s behalf. CCS refused and said that it was not its place to speak with

IPC, a company it, at the time, had no relationship or business with.

       63.     Shortly thereafter, XOP started pulling back from the negotiations.

       64.     Yet, on May 20, 2016, XOP put some basic slides together to confirm that what it

envisioned aligned with CCS’s desired end result, specifically for Corporation One. As with

XOP’s prior work, CCS had to correct these slides.

       65.     Frustrated by XOP’s delay with the OEM agreement, CCS explained that it could

not sell the product without the OEM agreement in place, and again asked Gupta to expedite its

drafting.

       66.     Gupta knew an OEM agreement was necessary: on May 24, 2016, Harding

confirmed to McDonough that Gupta agreed in a phone call with Harding to brand the system they

were developing as a CCS product.

       67.     Gupta informed CCS that XOP was having some problems with programming

errors being generated, so CCS temporarily reduced the requirements of what it demanded in the

product.

       68.     On or about May 27, 2016, XOP finally provided CCS with a version of the OEM

agreement, but it was not in line with the discussions that CCS and XOP had been having. Rather

than being an OEM agreement, what XOP provided was just a sales reseller agreement. It also was

not mutual, meaning it was not at all favorable for CCS, and therefore it did not accurately

represent the relationship previously discussed by XOP and CCS.




                                                22
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 23 of 84




       69.     Between June and August 2016, the parties continued to negotiate the OEM

agreement, but XOP did not negotiate in good faith and would not stand by the basic

representations which it had been making from the outset of the relationship—representations that

had induced CCS to do all of the work and provide all of the information which it had provided to

XOP to that point.

       70.     After sending a marked-up version of the OEM agreement on August 3, 2016,

Defendants Gupta and XOP ceased all communications with CCS, and on September 29, 2016,

CCS cancelled the purchase order due to total failure by XOP to communicate.

Gupta’s Company, XOP, Sells CCS’s Technology

       71.     Upon information and belief, prior to engaging with CCS, XOP had no particular

competitive advantage or specialized knowledge of the needs of the institutional voice trading

industry.

       72.     And yet today, XOP is a manufacturer of CAS TDM and VoIP systems, including

the Universal Service Node (USN), a converged communications platform enhanced for the

financial services trader voice industry that is, upon information and belief, substantially derived

from Plaintiff’s intellectual property and the cause of the instant litigation. USN for trader voice

private wire bridging is the result of the application of CCS’s modifications and use cases for

financial systems/trader voice networks applied to XOP’s platform.

       73.     On or about June 12, 2018, XOP issued a press release entitled “IPC Selects XOP

Networks for Evolution of its Trader Voice Network”, stating that IPC was incorporating the XOP

voice bridge product into its core offerings for financial institutions. Upon information and belief,

the XOP product to which IPC’s press release refers (the USN product) fully incorporated




                                                 23
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 24 of 84




Plaintiff’s trade secrets and intellectual property produced during the negotiations in 2016 pursuant

to the NDAs.

           74.     That press release described XOP’s products as “allow[ing] customers to

seamlessly transition their value-added services from legacy circuit switched networks to VoIP

based packet switched networks.” This type of product is exactly what CCS asked XOP to create

following the exchange of the NDAs.

           75.     On or about March 26, 2019, XOP issued a press release entitled “Looking for

Sycamore’s SPS-1000 Replacement – XOP Networks has the Answer”. Gupta had never heard of

there being a need to locate a replacement system for Sycamore/Coriant’s manufacturing

discontinued Signal Processing System (SPS) SPS-1000 prior to speaking with CCS. CCS had

explained to Gupta that a software replacement was necessary as the SPS-1000 is widely deployed

in the financial services trader voice sector, and by trader voice network service providers

networks, voice trading system manufacturers, commodity brokerage, capital markets firms, and

inter-dealer brokers. Once Gupta, and therefore XOP, had this information, upon information and

belief, XOP began covertly developing CCS’ product and subsequently publicized its despicable,

illegal act by issuing a press release, which stated that XOP had a product available which appeared

to and did, upon information and belief, fully incorporate CCS’s intellectual property and trade

secrets.

           76.     Upon information and belief, XOP in fact had no such product at the time, but the

product it advertised—and eventually developed—was based on confidential information

provided to it and Gupta by CCS.

           77.     cUCS for trader voice SIP Private wires encompasses 41 main requirements,

including system TDM interfaces, media gateway support for SIP private wires, IP interfaces,



                                                  24
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 25 of 84




TDM protocols, TDM protocols for SIP private wires, IP protocols, network management, usage

measurements, and turret profiles for SIP private wires. At the time of engagement, upon

information and belief, XOP’s products supported only 18 of these main requirements as a standard

audio conference bridge that was not specific to trader voice. This information is based on the

USN datasheet Gupta/XOP provided to CCS in April 2016. Additionally, the XOP website up until

late May or mid-June, 2021 did not reflect support for financial markets, private wires, and Hoot,

specifically ARD, MRD, Hoot.

       78.     Of the requirements supported by XOP at the time of engagement, on information

and belief, there were no media gateway supports for SIP private wires, no TDM protocols for SIP

private wires, only two of five IP protocols, and no turret profiles for SIP private wires. The cUCS

main requirements that XOP supported prior to its interactions with CCS were for dial-tone

conferences (TDM PRI, analog FXO/FXS, and SIP telephone numbers) where you dial a number

and enter a pin/passcode to enter the conference. However, 99% of the requirements to support

SIP private wires were not part of XOP’s standard product and none of the Turret Profiles for SIP

private wires existed as far as CCS knew based on information provided and conversations had.

       79.     On or around June 27, 2016, Corporation One invited CCS to participate in a

request for proposal regarding CCS’s cUCS product. The request for proposal was to replace the

legacy communication bridges supporting Corporation One’s Hoot and Holler network. When

CCS initially engaged Gupta and XOP to develop the product for CCS it rightfully did not expect

that CCS would have to compete with XOP to win the business for Corporation One because XOP

did not have a product that met Corporation One’s needs or even have a basic understanding of

Corporation One’s needs.




                                                25
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 26 of 84




        80.     In April of 2018, another major corporation confirmed to McDonough that Harding,

Gupta, and XOP had managed to get XOP's USN for trader voice into the corporation’s

development lab for testing and were pushing sales hard in 2017 for the product functionality and

use cases CCS had engaged XOP to develop for them.

        81.     On or around September 1, 2020, CCS was shocked and enraged to learn that XOP

was awarded a major contract by Corporation One for the equivalent of cUCS—the converged

unified conference solution created by CCS—which incorporated CCS’s trade secrets and

intellectual property. The contract was for the replacement of the exact bridges CCS educated XOP

about in 2016 pursuant to the NDAs.

        82.     Upon information and belief, XOP has entered or is about to enter into lucrative

business agreements with multiple companies including IPC Systems, Inc. and Corporation One,

in which the majority of the value created is based on illegal use of Plaintiff’s intellectual property.

        83.     The intellectual property that forms the basis of the USN for trader voice private

wire support resulted from McDonough’s years of highly specialized experience in

communications bridges and trader voice technology specifically for financial markets. XOP

simply did not have the experience, knowledge, or skills to develop the technology on its own.

        84.     In all of the documents CCS provided to XOP/Gupta, the common theme is

transitioning trader voice from TDM to SIP supporting ARD, MRD, and Hoot private wires. CCS

described the equipment that IPC and all private wire carriers currently had in their legacy trader

voice network including Sycamore SPS-1000, DNX, and other switching devices that need to be

replaced by the USN. In the CCS cUCS Business Case given to Gupta/XOP, a closing paragraph

is: “CCS’ seasoned leadership team will revolutionize the unified communications industry for

financial markets. By leveraging, with exclusivity, the significant investments made by a team at



                                                  26
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 27 of 84




XOP Networks, CCS will work to create ‘The’ platform that the future of trader voice will be built

on.”

        85.     In addition, CCS created a marketing document based on its solution using XOP’s

USN. This confidential and proprietary document is titled “CCS – Converged Unified Conference

Solution.pdf.” The Product Summary is exceedingly similar to what IPC selected XOP for,

including the migration towards packet-based technologies SIP/VoIP. It also covers Private Wire

Conference for ARD, Hoot and Holler, and WebRTC. All of these use cases are, upon information

and belief, planning to be or are used by IPC.

        86.     The IPC Press Release quotes Gupta as follows: “‘XOP Networks’ platforms have

been running thousands of audio conferencing ports non-stop for months without any issues in

support of our trader voice services such as Hoots and Automatic or Manual Ring Downs (ARD /

MRD) which are crucial to voice trading activity. IPC’s trader voice network is used daily by tens

of thousands of traders worldwide. We feel privileged to have been selected for providing our

SIP/VoIP based conference bridges as part of IPC’s network migration towards packet-based

technologies,’” said Sudhir Gupta, CEO of XOP Networks.”

Summary of XOP’s Wrongful Profit From Fraud

        87.     CCS is a small communications technology company that delivers unique,

customizable, and flexible voice conferencing, routing, and delivery solutions, and specializes in

financial institutions.

        88.     CCS developed in-depth specifications, market research and other proprietary

materials capable of revolutionizing trading floors around the world by enabling them to take

advantage of VoIP and other digital communication technologies to achieve critical additional

capabilities at substantially lower prices than they were currently paying. Specifically, CCS


                                                 27
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 28 of 84




designed a unified communications bridge for the trader voice ecosystem to replace the widespread

legacy TDM/analog bridges that were quickly becoming outdated.

       89.      When a TDM bridge fails, it requires a physical cable swap, hardware swap, or flip

of a switch to repair the network. For the last twenty years, TDM/analog audio bridges were the

standard throughout the industry, and many audio networks today still rely heavily on TDM

technology.

       90.      CCS engaged XOP to develop a product based on its proprietary and confidential

business information, including trade secrets.

       91.      Prior to CCS’s engagement, upon information and belief, XOP had no knowledge

of the type of product and use cases developed by CCS.

       92.      Over the course of their engagement, XOP misled CCS into providing it with

product specifications; marketing materials; a business plan for financial markets that would

include potential uses by trading floors and private wire carriers; projected market sizes, values of

the various product features; specific customers CCS wished to target; sales and marketing

strategies to close deals with the customers; proof of concept work use cases, and the types, nature,

and extent of the equipment installed in existing environments; connectivity and use case slides;

access to Plaintiff’s physical equipment so XOP could do development/testing; as well as coaching

in how such equipment worked.

       93.      XOP suddenly refused to communicate with CCS and subsequently developed and

sold a product that incorporates material directly from the materials provided by CCS to XOP.

Upon information and belief, XOP lacked the knowledge and skills to accomplish this on its own.




                                                 28
             Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 29 of 84




David Harding’s Theft and Fraud

       94.     In early 2021, CCS discovered that Harding’s breaches of fiduciary duty began as

early as 2015, and continued through his separation from CCS in March, 2017.

       95.     Specifically, David Harding’s own company, The Cortland Group, began working

as a sales agent and/or reseller for Sonexis Technology, Inc., a Pennsylvania corporation,

beginning in January of 2014, selling Sonexis products and services to IPC. At no time did Harding

disclose this conflict of interest to CCS. By February 22, 2016, Harding was also working for

Intracom Systems, LLC. In addition, as of August 3, 2016, Harding held a position with LMC

Systems, LLC. At the same time, he began a project on Kickstarter. Divided loyalties were the

least of Harding’s problems—he simply did not have time to fulfill his obligations to CCS with all

of obligations he had to these other companies.

       96.     Harding’s work for a few of these companies was as a sales agent selling conference

solutions, meaning products directly competitive with CCS’s products. Notably, his position as an

agent for certain authorized sales territories included systems procured by IPC Systems Inc. for

the term of his agency agreement regardless of the extent of his involvement. These agency

positions directly conflicted with Harding’s fiduciary duties to CCS.

       97.     Additionally, though Harding had agreed to transition out of his role as President

at his prior company, Essential Trading Systems Corp. (“ETC”), in order to work for CCS, he

failed to do so, and appears to continue to work for ETC even today.

       98.     Eventually, McDonough came to believe that Harding had conflicts of interest and

was not acting in good faith. As a result, CCS had Harding step down from his position as Chief

Operating Officer (“COO”) of CCS and was instead given the position of Chief Product Officer

(“CPO”) in January 2017. Harding then shut down CCS credit cards and a CCS line of credit, upon



                                                  29
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 30 of 84




information and belief, in retaliation for not being updated on a live proof of concept being

conducted by CCS.

        99.      Prior to Harding’s removal, however, he liberally used CCS’s credit line to indulge

in luxuries for himself, including payments to multiple hotels and a liquor store. Upon information

and belief, none of Harding’s charges, which amounted to thousands of dollars, were appropriate

company expenditures.

        100.     By virtue of Harding’s engagement on behalf of other companies, for the sales of

products directly competitive with CCS, and because of his clear misuse of company funds,

Harding breached his fiduciary duties of care, and of loyalty, to CCS.

                                          As and for a
                                 FIRST CAUSE OF ACTION
                   Breach of Contracts as against Defendants XOP and Gupta

        101.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 100.

        102.     In February of 2016, Gupta individually entered into a non-disclosure agreement

with CCS.

        103.     On or around April 9, 2016, XOP and CCS signed a non-disclosure agreement that

XOP backdated to February 2016.

        104.     Both of the NDAs contained the same stipulations requiring the signatories to hold

in strict confidentiality:

        The subject matter and content of any discussions or communications…which
        relate to, concern or contain information with respect to the Company’s or
        Exchanging Party’s business plans, business relationships, customer list(s),
        prospective or potential business prospects, negotiations, discussions or agreements
        with third parties, finances or financial performance, proprietary technologies
        and/or intellectual property, whether owned or licensed, including patents, patent
        applications, computer software programs, source and/or object code, know how,

                                                 30
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 31 of 84




        inventions, systems, and methods (the “Subject Matter”) shall not be disclosed by
        the receiving party (the “Recipient” or “Receiving Party”) to any third party or
        person for any reason whatsoever, without the prior written consent of the other…

Exhibits B and C, ¶ 1.

        105.     Paragraphs 2 and 3 of the NDAs, along with Exhibit A of the NDAs, prohibit each

party from using the Confidential Information of the other party for any purpose other than to

identify and evaluate business opportunities that the parties might be able to jointly pursue.

        106.     Paragraph 4 of the NDAs directly states that the Disclosing Party shall retain all

“right, title and interest to its Confidential Information…”

        107.     The NDAs specifically state that the transfer of Confidential Information (as

defined in the NDAs) is not accompanied by any right, title, or interest to the information. Exhibits

B and C, ¶¶ 4, 6.

        108.     Paragraph 5 of the NDAs prohibits the Receiving Party from altering, modifying,

breaking down, disassembling, or reverse engineering any portion of the Confidential Information.

        109.     Paragraph 6 of the NDAs requires the Receiving Party to destroy all Confidential

Information provided by the Disclosing Party within 10 days of a written demand and makes clear

that by terminating the Receiving Party’s right to access the Disclosing Party’s Confidential

Information, the Disclosing Party does not forfeit any rights and the Receiving Party does not

retain any rights.

        110.     In reliance on the specific language contained in the NDAs signed by XOP and

Gupta, and in reliance on XOP and Gupta’s continuous representations that they were seriously

evaluating the technology and the market for voice communication technology optimized for the

financial trading industry in order to enter into an OEM arrangement with CCS, CCS provided

most or all of its intellectual property to XOP.



                                                   31
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 32 of 84




       111.     Specifically, for nearly a year, XOP and Gupta deceived, coerced, pressured, and

persuaded CCS to produce a series of highly in-depth, original, and extremely proprietary

documents which, upon information and belief, provided XOP and Gupta with most or all of the

information that XOP and Gupta needed to covertly build the product that they allegedly intended

to build for CCS’s and XOP’s mutual benefit.

       112.     The aforementioned documents included CCS Supervisories TR v1.3, Line Sharing

Overview v1.0, PW State.doc, and CCS cUCS Business Case v1.0, among others.

       113.     These documents provided in painstaking detail the technical specifications that a

successful voice bridge must have to succeed in the financial voice trading industry, as well as

market analyses and use cases for the technology and even comprehensive analyses of the specific

requirements of certain sizeable consumers of the product.

       114.     Most or much of the aforementioned intellectual property is believed to have been

converted by XOP and Gupta during the period that they were negotiating with CCS and thereafter.

Upon information and belief, Gupta and XOP directly and deliberately breached the contractual

confidentiality obligations in the NDAs when they illegally incorporated CCS’s intellectual

property into XOP’s products by modifying their Universal Service Node (USN), a converged

communications platform, and enhanced it for the financial services trader voice industry that is,

upon information and belief, substantially derived from Plaintiff’s intellectual property and the

cause of the instant litigation. USN for trader voice bridging is, upon information and belief, the

result of the application of CCS’s modifications and use cases for financial systems and trader

voice networks applied to XOP’s platform.

       115.     The grand finale of Gupta and XOP’s absolutely fraudulent and illegal scheme to

steal CCS’s hard-earned and immensely valuable confidential information came when they began



                                                32
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 33 of 84




striking lucrative deals with major players in the financial communications space to market XOP-

branded technology which was, to a large degree, upon information and belief, directly stolen from

CCS.

       116.     On or about June 12, 2018, XOP issued a press release entitled “IPC Selects XOP

Networks for Evolution of its Trader Voice Network”, stating that IPC was incorporating the XOP

voice bridge product into its core offerings for financial institutions. Upon information and belief,

the XOP product to which IPC’s press release refers (the USN product) fully incorporated

Plaintiff’s trade secrets and intellectual property produced during the negotiations in 2016 pursuant

to the NDAs.

       117.     As a result of Gupta and XOP’s breaches, CCS has incurred extensive harm,

including the loss of business in an amount to be determined at trial, but in any event, no less than

$75,000.

                                         As and for a
                               SECOND CAUSE OF ACTION
                     Conversion as against Defendants XOP and Gupta
       118.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 117.

       119.     Upon information and belief, Gupta and XOP entered into the NDAs with CCS

knowingly falsely representing that XOP would perform certain actions.

       120.     In September 2020, Gupta effectuated a sale of what is, upon information and

belief, CCS’s intellectual property and proprietary technical knowledge, to Corporation One, and

possibly others.

       121.     By failing to segregate from the net income and other gains of the business CCS’s

80% share and presumably using those funds for other purposes, XOP and Gupta have converted



                                                 33
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 34 of 84




a significant but unknown amount of Plaintiff’s money and have been unjustly enriched by such

conversion.

          122.     By reason of the foregoing, XOP and Gupta, intentionally and without authority,

assumed or exercised control over Plaintiff’s share of the proceeds of its sales, in derogation of

Plaintiff’s possessory rights or interest in its property.

          123.     By reason of the foregoing, Defendant is liable in an amount in excess of $75,000

plus interest/attorneys’ fees/costs as appropriate, as well as additional equitable relief as set out

herein.

                                            As and for a
                                    THIRD CAUSE OF ACTION
                       Unjust Enrichment as against Defendants XOP and Gupta

          124.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 123.

          125.     XOP has been enriched by its deals with Corporation One, IPC, and possibly others,

and was only so enriched because of the intellectual property that XOP and Gupta, upon

information and belief, obtained from CCS and wrongfully used.

          126.     By actively excluding CCS so that it would not have to share its fees for the license

of the communications bridge sold to Corporation One, as well as others, Defendants XOP and

Gupta, as Chief Executive Officer of XOP, have been unjustly enriched at CCS’s expense.

          127.     By retaining CCS’s rightful interest in the licensing fees, XOP and Gupta have been

unjustly enriched at Plaintiff’s expense.

          128.     By reason of the foregoing, equity and good conscience require that Defendants

return to CCS an amount to be determined at trial, but in any event, no less than $75,000 plus



                                                    34
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 35 of 84




interest/attorneys’ fees and costs as appropriate as well as additional equitable relief as set forth

herein.

                                           As and for a
                                   FOURTH CAUSE OF ACTION
                     Declaratory Judgment as against Defendants XOP and Gupta

          129.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 128.

          130.     XOP and Gupta entered into contracts with CCS that provided for the non-

disclosure of certain confidential and proprietary information belonging to CCS.

          131.     XOP and Gupta wrongly used CCS’s confidential and proprietary information they

received pursuant to the NDAs to develop the USN for trader voice.

          132.     Accordingly, CCS has a rightful ownership interest in the USN for trader voice, as

well as any other products developed by XOP and Gupta that stem from information exchanged

pursuant to the NDAs.

          133.     CCS’s cause of action for breach of contract is an insufficient remedy in this matter

as XOP continues to use CCS’s intellectual property to grow its business and, as a result, generates

continual harm to CCS’s business.

          134.     In light of the foregoing, CCS seeks a declaration from this Court of CCS’s rightful

ownership of its intellectual property, which has been incorporated into the USN.

                                             As and for a
                                    FIFTH CAUSE OF ACTION
                              Injunctive Relief as against all Defendants

          135.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 134.


                                                    35
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 36 of 84




       136.     In the absence of an injunction, CCS is likely to incur irreparable injury in that

monetary compensation cannot be adequate compensation for the harm to CCS as its business and

its reputation are further undermined.

       137.     The highly confidential technology specified by CCS and communicated to

Defendants XOP, Gupta, and Harding in a series of oral and written communications which

included CCS Supervisories TR v1.3, Line Sharing Overview v1.0, PW State.doc, and CCS cUCS

Business Case v1.0, is transformative, groundbreaking, and revolutionary in multiple respects.

       138.     Through these communications and documents McDonough specified in

painstaking detail the plans for a new digital VoIP communications bridge which would represent

a quantum technological leap from the antiquated TDM/analog systems currently in use by the

world’s largest institutional financial traders. The strategy for making this “leap” is in no way

obvious and it could only have been accomplished by an entrepreneur who understood digital voice

communications technology, analog voice communications technology, VoIP communications

technology, and, most importantly, the exacting and highly specialized voice communication

needs of global institutional financial traders and consumers of trader voice technologies. At the

time McDonough entered into discussions with XOP and Gupta, there were plenty of companies

in the digital voice communications industry but none that could meet the needs of the institutional

financial trading market because it is simply too complex and specialized. It is quite literally the

fruit of McDonough’s entire career, which has been strategically focused on managing

communications technology in the institutional financial trading industry.

       139.     There is no economic solution that could fully right the grievous injustice and

horribly wrong message it would send to permit Defendants to elevate themselves from complete

obscurity to the dominant players in the global institutional financial trading voice technology



                                                36
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 37 of 84




market by stealing the fruits of McDonough’s lifetime of hard work and entrepreneurship in such

an obviously illegal way that it makes a mockery of our legal system.

       140.     Major financial institutions, as a whole, are risk averse. They need to make a profit,

but their first concern is avoiding uncertainty. For that reason, they place an extraordinarily high

value on trusted relationships. They will pay higher prices to vendors they know and trust selling

voice equipment the institutional trader is confident in rather than experiment with multiple

vendors and technologies, risking financially costly and reputationally catastrophic downtime and

other potential malfunctions.

       141.     At this point in time, the advantages of adopting VoIP voice communications

technology outweigh the risks inherent in change due to the new generation of VoIP voice

communications bridges uniquely designed for institutional financial traders by CCS and its

principal, Terence McDonough.

       142.     The Universal Service Node (USN), which is Defendants’ version of the product

specified by Plaintiff in a series of highly confidential documents and communications which are

covered completely by the NDAs, would be an outdated, basic communications bridge with little

or no appeal to the institutional financial voice trading community if not for all of the brand new,

cutting edge and highly complex technologies painstakingly specified by Plaintiff’s principal

McDonough based on his lifetime of experience, hard work and continuing education, which

Defendants misused. For this reason, there is no possible way to fashion an order requiring

Defendant to only remove Plaintiff’s intellectual property and otherwise leave the USN product

intact, or ultimately to grant Plaintiff restitution just for the portion of Defendants’ USN product

which constitutes Plaintiff’s intellectual property. The entire product is inseparably based on and




                                                 37
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 38 of 84




intertwined with Plaintiff’s confidential intellectual property. Without all of Plaintiff’s

specifications, the Defendants’ USN would just be a conventional communications bridge.

       143.     Separate and apart from the fact that an injunction would be just and fair because

Defendants misused and are now illegally manufacturing Plaintiff’s product is the equally serious

concern that Defendants are in the process of seizing from Plaintiff the first-mover advantage, and,

upon information and belief, are mere weeks away from reaching “breakout” in which their

products will be installed on trading floors around the world. Once that happens, there will be

long-term, high-value sales and maintenance contracts in place covering their product and service

offerings. Ordering them to stop manufacturing, installing, and supporting products that the

world’s largest institutional traders and consumers of voice trading technology will at that point

be relying on would be an impossibility.

       144.     Upon information and belief, when this court rightfully issues an injunction, it

should not meaningfully slow down or inconvenience any institutional trading customers. CCS

was able to work with a different, more honest manufacturer following XOP’s theft, and CCS

currently has available the product that McDonough designed and developed. CCS is far more

capable of providing the customers with the same or better quality and support at the same or a

more competitive price point. Additionally, institutional trading customers can revert to the prior

communications bridges.

       145.     What is metaphorically and economically killing Plaintiff right now is not

technology issues, it is the first-mover advantage that Defendants have achieved by rushing to

secretly manufacture and sell Plaintiff’s product while delaying Plaintiff’s own efforts by

pretending to be fruitfully and productively negotiating a manufacturing agreement with Plaintiff.

This is the very definition of “likely irreparable harm” required to obtain an injunction, particularly



                                                  38
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 39 of 84




when combined with financial and other harms as set out in the paragraphs above. Defendants’

behavior is beyond unethical, entirely illegal, and, in a business context, unconscionable. If there

was ever a case that cried out for injunctive relief, this is it.

        146.     Additionally, Plaintiff requests this Court take notice of the series of press releases

and blogs published on Defendant XOP’s website which documents the extreme nature and

severity of the Defendant’s intellectual property crimes, as set forth below.

        147.     On or about June 12, 2018, XOP issued a press release entitled “IPC Selects XOP

Networks for Evolution of its Trader Voice Network”, stating that IPC was incorporating the XOP

voice bridge product into its core offerings for financial institutions.

        148.     On or about March 26, 2019, XOP issued a press release entitled “Looking for

Sycamore’s SPS-1000 Replacement – XOP Networks has the Answer.” This press release

essentially states that XOP has a product available which appears to and does, upon information

and belief, fully incorporate CCS’s intellectual property and trade secrets.

        149.     CCS also is likely to succeed on the merits—or there are sufficiently serious

questions going to the merits to make them fair ground for the litigation—plus there are a balance

of hardships tipping decidedly in CCS’s favor, as detailed throughout this complaint.

        150.     Prior to entering into discussions for Defendant XOP to manufacture a product to

the specifications provided by Plaintiff, Plaintiff’s principal McDonough was one of a mere

handful of highly experienced specialists in the voice communication strategies and equipment

utilized by major global institutional financial traders. Upon information and belief, Defendant

XOP was a minor, relatively unknown manufacturer of mainstream converged communications

appliances and had no products specifically tailored to the global trader voice market.




                                                    39
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 40 of 84




       151.     McDonough saw an opportunity to apply his deep and highly specialized expertise

to the needs of major global financial trading institutions and thereby revolutionize their digital

voice communication technology by designing his own converged communications bridge

product. In furtherance of his plan, he formed the company which is the Plaintiff in the instant case

and created a series of in-depth product plans and specifications, in addition to market analyses,

customer use cases, and even hardware to test and experiment on.

       152.     Defendant Harding introduced McDonough to Defendants XOP and Gupta,

allegedly so they could manufacture CCS’s product envisaged and specified by CCS’s principal

McDonough. McDonough would not have provided his most prized and highly confidential

information unless the NDAs were signed, and, in fact, they were.

       153.     Due to the extremely small number of major banks with trading floors and the

highly secretive nature of the industry, the information provided to XOP and Gupta by

McDonough was completely unknown and unknowable to anyone except for a handful of people

who worked with major financial institutions on their trading floor voice technologies.

       154.     For that reason, the NDAs were extremely broad in their coverage: they prevented

the use or dissemination of Confidential Information (¶2), and they limited the use of the

Confidential Information to the furtherance of the stated purpose (¶3); they did not transfer any

ownership interest in the Confidential Information (¶4); and they prohibited the alteration,

modification, or reverse engineering of the Confidential Information (¶5). The NDAs also included

provisions for the return and destruction of any transferred Confidential Information, and

recognized the potential liability for any improper use, possession, or conversion of the

Confidential Information (¶6). Notably, the NDAs have provisions allowing for the recovery of

attorneys’ fees (¶11).



                                                 40
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 41 of 84




          155.     Under the guise of needing to determine whether there was truly a market and a

need for this new technology in the financial trading community that would justify the necessary

investment, XOP and Gupta deceived, coerced, pressured, and persuaded CCS into producing and

delivering to them far more comprehensive and highly proprietary marketing and customer

information than would otherwise be needed to develop the product specified by Plaintiff.

          156.     Defendants realized the value of Plaintiff’s product and deliberately misused

Plaintiff’s intellectual property in violation of the NDAs while gaining a first-mover advantage

and delaying Plaintiff’s own development efforts by pretending to be engaged in serious and

promising negotiations while racing to build and market Plaintiff’s product for themselves. This

violates the NDAs, and there is a clear public interest in protecting innovative entrepreneurs such

as Plaintiff against such damaging thievery. If corporations are enabled to profit from the deceptive

acts and practices as alleged against Defendants herein—which occurred despite Plaintiff’s clear

efforts to protect its proprietary information from such theft—innovators and budding

entrepreneurs will have no incentive to bring forward the next generations of technology that will

keep this country competitive in the decades to come. Plaintiff is clearly entitled to injunctive

relief.

          157.     It would be ridiculous for Defendants to claim that they did not utilize Plaintiff’s

confidential information in their USN product because most or all of its features which make it

attractive to the consumers of trader voice technology comes straight from Plaintiff’s plans and

specifications. But just as importantly, the NDAs that Gupta and XOP signed leave nothing to the

imagination. These Defendants waived any and all rights to do the exact thing that they went ahead

and did anyway – use Plaintiff’s information against it and try to gain a first-mover advantage,




                                                    41
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 42 of 84




making deals, raising capital, and attempting to hobble CCS before its case could see the light of

day.

       158.     It is unclear the extent to which Defendants have further compromised the

confidentiality of Plaintiff’s intellectual property, but Defendant XOP is clearly manufacturing and

selling products which incorporate Plaintiff’s intellectual property and, by virtue of necessity, must

be sharing it to some degree with subcontractors, contractors, employees, officers, directors,

clients, and business partners with whom they have no business sharing it. See the press releases

referenced above.

       159.     Additionally, pursuant to Exhibits B and C hereto, no bond or other surety may be

required. See ¶ 15.

       160.     Upon information and belief, XOP Latvia and XOP India are believed to be

affiliates of XOP that have used and/or are using stolen information and trade secrets belonging to

CCS.

       161.     Wherefore, Plaintiff demands an injunction ordering Defendants to cease and desist

manufacturing, selling, and supporting the USN product or any product by any other name that

provides functionality substantially similar to the cUCS to clients for the purpose of financial

trading or entering into any deals or partnerships relating to voice communication technology for

the financial trading community.

       162.     Furthermore, Plaintiff demands an injunction ordering Defendants to cease and

desist systems integration testing, on-going installations, and related projects that have not yet been

deemed for production but rely on or incorporate CCS’s confidential information and trade secrets.




                                                  42
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 43 of 84




                                         As and for a
                                 SIXTH CAUSE OF ACTION
                             Accounting as against Defendant XOP

       163.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 162.

       164.     CCS’s damages are not precisely calculable until it has access to XOP’s books and

records for a determination of the amount of profit to which it would be entitled had XOP fully

performed, but believes they are at least $75,000.

       165.     In accordance with the agreement between CCS and XOP, CCS should receive 80%

of the licensing fees.

       166.     CCS is entitled to an accounting of XOP’s books and records with respect to its

USN for trader voice project, as well as any other projects that have unlawfully benefitted from

CCS’s confidential information. XOP is in the best position to know the true and correct amount

of royalties, licensing fees, income from the sale of CCS’s assets, and other revenues due to CCS

because the books and records necessary to make such determinations are in the exclusive

possession, custody, and control of XOP.

       167.     CCS believes that the accounts related to the funds due to CCS are so complicated

that alleging a fixed sum is impracticable at this time. The true and correct balance due to CCS

can only be ascertained by an accounting performed under the supervision of this Court.

                                          As and for a
                                SEVENTH CAUSE OF ACTION
                 In the Alternative, Quantum Meruit as against Defendant XOP

       168.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 167.



                                                43
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 44 of 84




       169.     CCS and XOP were in the process of negotiating an OEM agreement for the

licensing of the cUCS system by third parties.

       170.     The portion of the licensing fees that would be directed to XOP was anticipated to

amount to no more than 20%.

       171.     XOP engaged with CCS for nearly a year, teasing more and more information from

Plaintiff’s principal McDonough, and then wrongfully using that information to obtain contracts

with third parties on its own.

       172.     XOP’s and CCS’s behaviors demonstrate that the parties had an agreement in

principle, if not in fact. CCS offered XOP its vast knowledge and skills in exchange for XOP’s

product development and partnership in a joint venture with sales to third parties.

       173.     CCS fulfilled its requirements by providing XOP with extensive information so that

XOP could develop the product CCS foresaw.

       174.     XOP failed to deliver the product and, worse, engaged in a sophisticated scheme

intended to receive the immense economic benefit of CCS’s knowledge and information without

paying for it. XOP in fact developed CCS’s product to CCS’s exact specifications, marketed it as

specified in detail by CCS to the exact customers specified by CCS, and is now earning profit that

legally and morally belongs to CCS. XOP must repay to CCS XOP’s ill-gotten gains.

       175.     CCS is entitled to the value of its knowledge and information fraudulently obtained

by XOP and Gupta and used in the creation of XOP’s product.

                                         As and for a
                                EIGHTH CAUSE OF ACTION
                        Unfair Competition as against Defendant XOP

       176.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 175.

                                                 44
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 45 of 84




        177.     XOP and Gupta, in bad faith, misappropriated the commercial advantages held by

CCS as a result of its confidential and proprietary knowledge.

        178.     As a result of stealing CCS’s insider information, XOP signed lucrative contracts

with Corporation One, IPC, and possibly others.

        179.     The character and circumstances of the business and the nature of the theft of

confidential business information and trade secrets place XOP squarely in the position of having

unfairly competed against CCS.

        180.     Accordingly, CCS has been damaged in an amount to be determined at trial, but in

any event, no less than $75,000 plus interest/attorneys’ fees and costs as appropriate as well as

additional equitable relief as set forth herein.

                                        As and for a
                               NINTH CAUSE OF ACTION
       Fraudulent Misrepresentation as against Defendants XOP, Gupta and Harding

        181.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 180.

        182.     CCS, at the time that it entered into negotiations with Gupta and XOP, recognized

a valuable and fleeting opportunity to bring the revolution in digital voice communication

technology to the financial trading industry.

        183.     Due to its highly complex nature, this opportunity could only have been fulfilled

by an individual with McDonough’s extensive and highly specialized background in voice

communications technology in the financial trading industry. Only CCS’s principal McDonough

had the necessary knowledge and skill, and XOP, Gupta and Harding lacked the necessary

knowledge and skill.




                                                   45
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 46 of 84




       184.     Plaintiff’s principle, McDonough, went on an intense sprint to seize that moment

in time he had been working toward his entire life, creating a series of highly in-depth

specifications to apply the most advanced digital voice communication technologies to the specific

needs and current technologies in use by the financial trading industry.

       185.     CCS simply needed a vendor to manufacture a voice communications bridge to

implement its specifications. There were many engineering companies capable of doing so, but

CCS put its trust in XOP and Gupta because of Defendant Harding’s representations that XOP and

Gupta were willing and able to perform the service in a commercially reasonable fashion.

       186.     Of course, Plaintiff, at the time, had no knowledge that Defendant Harding, CCS’s

trusted director/employee/shareholder, was flagrantly breaching his fiduciary duties to CCS by

actively seeking out opportunities to profit personally with little or no regard for the detrimental

effects of his actions on CCS.

       187.     CCS had no knowledge of or relationship with Defendants XOP or Gupta prior to

Defendant Harding introducing and vouching for them.

       188.     As detailed above, Defendants XOP and Gupta solicited an extraordinary amount

of highly confidential information from Plaintiff through an ongoing series of representations to

Plaintiff that they were becoming progressively more and more interested in manufacturing

Plaintiff’s product and that they needed ever more in-depth, granular information about the

product, the market, and the needs of the specific companies McDonough had worked for on the

basis that Defendants XOP and Gupta were satisfied with what they had learned thus far and that

the parties were getting ever closer to finalizing an OEM agreement on the terms originally

discussed between the parties.




                                                46
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 47 of 84




        189.     Whether Harding, Gupta, and XOP were colluding to steal the cUCS from CCS

from the very outset or whether they hatched a scheme at some later date is not yet clear. But what

is abundantly clear is that at some point during the negotiations between Plaintiff and Defendants

XOP and Gupta, an unambiguous decision was made to manufacture CCS’s product under another

name in a conspiracy to deny CCS the fruits of founder McDonough’s ingenious ideas, and lifetime

of experience and exceptionally hard work. In plain English, they decided to steal his legacy from

under his nose.

        190.     Once the decision was made by Defendants to manufacture a competing product

using CCS’s confidential information, all further communications between CCS and the

Defendants were made in the worst of bad faith. They were knowingly, deliberately, and inherently

false because the communications between the parties ceased being about a partnership and

became entirely focused on extracting from CCS all of the proprietary and highly confidential

information necessary for XOP to manufacture the current version of their USN product, the

competitive advantage of which is, upon information and belief, currently derived entirely or

almost entirely from CCS’s knowledge and innovation.

        191.     At all times during the parties’ communications, Defendants deceptively

represented that they were negotiating the terms of an OEM agreement with CCS. This was a

necessary deception because if CCS realized that Defendants were manufacturing a competing

product to capitalize on McDonough’s ideas and put CCS out of business, CCS obviously would

not have continued to share confidential information and, in fact, would have brought a lawsuit

sooner to protect its interests.




                                                47
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 48 of 84




       192.     The only reason that CCS shared its highly proprietary specifications with

Defendants and continued to produce further specifications at Defendants’ request was to arrange

for the manufacture of CCS’s voice communications bridge product.

       193.     XOP’s USN is currently prospering in the financial trading industry due to its

uniquely valuable features, functions, and benefits which are derived from the intellectual property

that Defendants stole from CCS during the time they were negotiating over an OEM agreement.

       194.     Accordingly, CCS has been damaged in an amount to be determined at trial, but in

any event, no less than $75,000 plus interest/attorneys’ fees and costs as appropriate, as well as

additional equitable relief as set forth above.

                                        As and for a
                              TENTH CAUSE OF ACTION
      Misappropriation of Trade Secrets as against Defendants XOP, Gupta and Harding

       195.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 194.

       196.     At the time that he founded CCS, McDonough was a 15-year global veteran of the

trader voice telecommunications sector. He has the unique experience of having worked with

teams that have designed, built, supported, or sold almost every major trader voice solution that

exist in the world.

       197.     As a result of McDonough’s incomparable experience, he often knows the

customer’s infrastructure better than their existing staff. Because of this, McDonough was able to

see the technological problems that were extant in financial services voice trading ecosystems.

       198.     At the time that McDonough formed CCS, new digital voice communications

technologies were emerging that could overcome most or all of the shortcomings of the equipment

then in use on trading floors around the world. These new digital voice technologies were far less

                                                  48
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 49 of 84




costly and far more powerful and efficient than the equipment trading floors were currently using,

but not appropriately specialized to meet the needs of the world’s largest financial institutions as

it relates to financial trading.

          199.     McDonough recognized that there was a once-in-a-lifetime opportunity to

revolutionize the financial trading industry and generate staggering additional revenues for

financial institutions and extraordinary growth and profits for his own company, which planned to

install and maintain the new digital voice communications technology equipment for trading

floors.

          200.     What made this such a unique opportunity for McDonough and created the impetus

for him to start CCS was its highly specialized nature. Bridging the divide between the outside

world of digital voice technologies and the small, highly proprietary, and closed world of global

financial trading between the world’s largest financial institutions would require an extraordinary

level of knowledge and skill possessed by only a handful of people in the world.

          201.     It is against this backdrop that McDonough founded CCS. For months, he labored

on a full-time basis over the requirements for a product that could bridge the gap between the

highly specialized voice communication needs of financial trading institutions and the generalized

digital voice communications technologies that were emerging at the time.

          202.     McDonough conducted his development efforts under immense pressure. He

rushed to seize the opportunity before it became a crisis that the global financial trading community

would be forced to solve by adopting sub-optimal solutions that would be difficult or impossible

to replace later.

          203.     McDonough spent months writing and rewriting plans and specifications. He

conducted in-depth analyses of the potential market for financial voice communications



                                                 49
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 50 of 84




technologies, the capabilities and features of the existing systems in use by financial institutions

versus those offered by newer digital technologies, and he drafted examples of uses those financial

institutions could make of the existing TDM/analog voice communication technologies versus how

those same uses could be improved using newer digital voice communications technologies.

Finally, he applied all of this information to the environments of specific companies whose trading

floor technologies he was intimately familiar with from his decades of past experience.

       204.     McDonough spent hundreds of hours creating the aforementioned confidential

information. Documents containing that confidential information include CCS Supervisories TR

v1.3, Line Sharing Overview v1.0, PW State.doc, and CCS cUCS Business Case v1.0. If one

values each of those hours based on the projected sales of the product he developed, the value of

that time and the underlying materials he produced would easily be in the multi-millions of dollars.

       205.     Finally, McDonough reached the point where he was ready to go to market. The

next step was hiring an engineering company to build the product that he had developed. Defendant

Harding introduced CCS’s principal McDonough to XOP and Gupta. XOP had experience

developing existing voice communications hardware incorporating standard TDM/analog

technology, and McDonough believed it would therefore be capable of upgrading standard

TDM/analog hardware with new VoIP functionality based on McDonough’s specifications.

       206.     Because XOP would need to make a significant investment into the project, it was

agreed that XOP would receive a 20% royalty on revenues generated by CCS from the new

product. Under the guise of needing to determine whether there was truly a market and a need for

this new technology in the financial trading community that would justify the necessary

investment, XOP and Gupta deceived, coerced, pressured, and persuaded CCS into producing and

delivering to them far more comprehensive and highly proprietary marketing and customer



                                                50
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 51 of 84




information than would otherwise be needed to customize a trader voice communications bridge

with a combination of hardware and software to support digital voice and VoIP processing

technologies.

       207.     Due to the extremely small number of major banks with trading floors and the

highly secretive nature of the industry, the information provided to XOP and Gupta by

McDonough was completely unknown and unknowable to anyone except for a handful of people

who worked with major financial institutions on their trading floor technologies.

       208.     McDonough knew how valuable the information was and he acted accordingly. He

shared it only with his most trusted inner circle. McDonough did not share a meaningful portion

of CCS’s highly proprietary trade secrets and confidential information with anyone else for any

reason whatsoever.

       209.     McDonough marked most or all of the information that he shared outside of the

company with language indicating its confidential nature. He frequently objected to even providing

Gupta and XOP with much of this information because they had no justifiable reason to even have

it, but they refused to continue negotiations without it. McDonough believed that they were acting

in good faith even if they also appeared unusually unknowledgeable, and so he reluctantly shared

it with them.

       210.     To be clear, the digital voice trading technology needed to revolutionize the

financial trading industry already existed and the hardware bridges needed to implement it already

existed. Where the extraordinary opportunity lay was in building a software bridge, compatible

with modern hardware and software, that took advantage of digital voice technology’s evolution

to meet the highly specific and sophisticated needs of major financial institutions with trading

floors. Specifically, the solution developed by McDonough would allow traders to accomplish the



                                               51
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 52 of 84




same things they were already accomplishing but quicker and far less expensively, and it

introduced additional and far more powerful voice communication options, while mitigating risk

for our global financial institutions, in a way that only recently became possible due to the advent

of digital voice communications technologies.

       211.     Institutional financial trading is a multi-billion-dollar industry with very high profit

margins. The value created by CCS’s innovations would easily justify the costs associated with

licensing CCS’s technology. Part of the enormous knowledge barrier which limited this

opportunity to McDonough and a handful of other people with the necessary knowledge and

experience was an awareness of the pricing structure for the technology. McDonough’s highly

proprietary market analysis, which he shared with XOP, Gupta and Harding, indicated that the

new technology could realistically generate $20 million in sales within the first 5 years once the

product was generally available for sale.

       212.     However, due to the Coronavirus pandemic, the need for this conferencing solution

was at an all time high, and realistically CCS’s technology could have generated $20 million in

sales over the last 12 months. Traditional BCP/DR plans and regulations never accounted for a

global pandemic. The stock market continued to trade, causing financial trading firms to rapidly

adopt new technologies to extend private wires to all types of communication devices and allowing

them to keep their position in the global markets while maintaining best practices required by the

World Health Organization and local health organizations.

       213.     There may have been other companies existing outside of or at the margins of the

financial trading community that could potentially have developed similar digitally enhanced voice

communication bridge products, but without an awareness of the timing and value of the

opportunity and the ease with which the technology would likely be adopted, they would have no



                                                  52
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 53 of 84




particular reason to pursue it. So, it is no exaggeration to say that McDonough’s insider insight

was worth tens of millions of dollars.

       214.     Most or much of the aforementioned trade secrets were, upon information and

belief, directly converted by XOP and Gupta during the period that they were negotiating with

CCS and thereafter. Upon information and belief, Gupta and XOP directly and deliberately

breached the aforementioned contractual confidentiality obligations under the NDAs when they

illegally incorporated CCS’s trade secrets into XOP’s products by manufacturing CAS TDM and

VoIP systems, including the USN for trader voice. USN for trader voice bridging is, upon

information and belief, the result of the application of CCS’s modifications and use cases for

financial systems/trader voice networks applied to XOP’s platform.

       215.     As described earlier in this complaint, there can be no doubt that XOP and Gupta

misappropriated the aforementioned highly valuable and confidential information developed by

and rightfully belonging to CCS. XOP and Gupta developed and marketed CCS’s product under

the XOP brand without sharing any of the revenues with CCS. It is objectively impossible that

XOP could have or would have developed a product similar to what CCS specified. Prior to

entering into the NDAs and receiving access to CCS’s confidential information, XOP had little or

no background or experience meeting the needs of the institutional financing voice trading

industry. In addition, if XOP was already in the process of developing a similar product when

Defendant Harding introduced XOP and Gupta to CCS, XOP and Gupta would not have been

interested in developing CCS’s product and most certainly would not have signed the NDAs as

doing so would have been completely and utterly contrary to XOP’s economic interests. Finally,

a very substantial portion of the confidential information which is the subject of this litigation was

produced by CCS specifically as a result of XOP and Gupta’s requests, demands, and strong-arm



                                                 53
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 54 of 84




tactics. If XOP, Gupta and Harding already understood the market, the largest potential customers,

and the technological requirements of the global institutional voice trading community, it would

have been counterproductive to wait around for months as McDonough produced all of this

information from his own head.

       216.     Regardless of any of the above, Defendants XOP and Gupta signed the NDAs and

the NDAs by their explicit language protect all of the confidential information that Plaintiff shared

with Defendants Harding, Gupta and XOP from use by Defendants for any purpose other than the

negotiation of a manufacturing agreement, which is why the information was shared to begin with.

       217.     As detailed previously, the NDAs prohibit each party from using the Confidential

Information of the other party for any purpose other than to identify and evaluate business

opportunities that the parties might be able to jointly pursue.

       218.     Specifically, the NDAs specify that the Disclosing Party shall retain all “right, title

and interest to its Confidential Information…” and prohibit the Receiving Party from altering,

modifying, breaking down, disassembling, or reverse engineering any portion of the Confidential

Information. The NDAs require the Receiving Party to destroy all Confidential Information

provided by the Disclosing Party within 10 days of a written demand, and make clear that by

terminating the Receiving Party’s right to access the Disclosing Party’s Confidential Information,

the Disclosing Party does not forfeit any rights and the Receiving Party does not retain any rights.

       219.     In reliance on the specific language contained in the NDAs signed by XOP and

Gupta, and in reliance on XOP and Gupta’s continuous representations that they were seriously

evaluating the technology and the market for voice communication technology optimized for the

financial trading industry in order to enter into an OEM arrangement with CCS, CCS provided

most or all of its trade secrets to XOP.



                                                  54
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 55 of 84




       220.     Due to the misappropriation of CCS’s confidential information by Defendants

XOP, Gupta and Harding, and the incorporation of such information into the development and

marketing of a competing product, Defendants XOP, Gupta and Harding have damaged CCS in

an amount to be determined at trial, but in any event, at least $11.2 million plus interest/attorneys’

fees and costs as appropriate as well as additional equitable relief as set forth above.

                                      As and for an
                           ELEVENTH CAUSE OF ACTION
      Misappropriation of Trade Secrets as against Defendants XOP, Gupta and Harding
             pursuant to 18 U.S.C. § 1836 et seq. – the Defend Trade Secrets Act

       221.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 220.

       222.     The DTSA protects trade secrets, which are defined as “all forms and types of

financial, business, scientific, technical, economic, or engineering information” that “the owner

thereof has taken reasonable measures to keep such information secret,” and that has an economic

value because it is not “generally known.” 18 U.S.C. § 1839(3).

       223.     Additionally, CCS “need not plead the trade secret claim with specificity in the

complaint” Elsevier Inc., 2018 WL 557906, at *6 (citing Bancorp Servs., LLC v. Am. Gen. Life

Ins. Co., No. 14-cv-9687, 2016 WL 4616969, at *11 (S.D.N.Y. Feb. 11, 2016)).

       224.     At the time that he founded CCS, McDonough was a 15-year global veteran of the

trader voice telecommunications sector. He has the unique experience of having worked with

teams that have designed, built, supported, or sold almost every major trader voice solution that

exist in the world.




                                                 55
                 Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 56 of 84




          225.     As a result of McDonough’s incomparable experience, he often knows the

customer’s infrastructure better than their existing staff. Because of this, McDonough was able to

see the technological problems that were extant in financial services voice trading ecosystems.

          226.     At the time that McDonough formed CCS, new digital voice communications

technologies were emerging that could overcome most or all of the shortcomings of the equipment

then in use on trading floors around the world. These new digital voice technologies were far less

costly and far more powerful and efficient than the equipment trading floors were currently using,

but not appropriately specialized to meet the needs of the world’s largest financial institutions as

it relates to financial trading.

          227.     McDonough recognized that there was a once-in-a-lifetime opportunity to

revolutionize the financial trading industry and generate staggering additional revenues for

financial institutions and extraordinary growth and profits for his own company, which planned to

install and maintain the new digital voice communications technology equipment for trading

floors.

          228.     What made this such a unique opportunity for McDonough and created the impetus

for him to start CCS was its highly specialized nature. Bridging the divide between the outside

world of digital voice technologies and the small, highly proprietary, and closed world of global

financial trading between the world’s largest financial institutions would require an extraordinary

level of knowledge and skill possessed by only a handful of people in the world.

          229.     It is against this backdrop that McDonough founded CCS. For months, he labored

on a full-time basis over the requirements for a product that could bridge the gap between the

highly specialized voice communication needs of financial trading institutions and the generalized

digital voice communications technologies that were emerging at the time.



                                                 56
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 57 of 84




        230.     McDonough conducted his development efforts under immense pressure. He

rushed to seize the opportunity before it became a crisis that the global financial trading community

would be forced to solve by adopting sub-optimal solutions that would be difficult or impossible

to replace later.

        231.     McDonough spent months writing and rewriting plans and specifications. He

conducted in-depth analyses of the potential market for financial voice communications

technologies, the capabilities and features of the existing systems in use by financial institutions

versus those offered by newer digital technologies, and he drafted examples of uses those financial

institutions could make of the existing TDM/analog voice communication technologies versus how

those same uses could be improved using newer digital voice communications technologies.

Finally, he applied all of this information to the environments of specific companies whose trading

floor technologies he was intimately familiar with from his decades of past experience.

        232.     McDonough spent hundreds of hours creating the aforementioned confidential

information. Documents containing that confidential information and trade secrets include CCS

Supervisories TR v1.3, Line Sharing Overview v1.0, PW State.doc, and CCS cUCS Business Case

v1.0. If one values each of those hours based on the projected sales of the product he developed,

the value of that time and the underlying materials he produced would easily be in the multi-

millions of dollars.

        233.     To protect his company’s confidential information and trade secrets, McDonough

took the following steps: (i) access to the information was limited to no more than three company

employees at any time; (ii) any non-CCS employees granted access to the information was subject

to an NDA; (iii) the information was stored primarily in McDonough’s mind, as well as on

protected computer servers with limited access.



                                                  57
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 58 of 84




       234.     Finally, McDonough reached the point where he was ready to go to market. The

next step was hiring an engineering company to build the product that he had developed. Defendant

Harding introduced CCS’s principal McDonough to XOP and Gupta. XOP had experience

developing existing voice communications hardware incorporating standard TDM/analog

technology, and McDonough believed it would therefore be capable of upgrading standard

TDM/analog hardware with new VoIP functionality based on McDonough’s specifications.

       235.     XOP and Gupta deceived, coerced, pressured, and persuaded CCS into producing

and delivering to them far more comprehensive and highly proprietary marketing and customer

information than would otherwise be needed to customize a trader voice communications bridge

with a combination of hardware and software to support digital voice and VoIP processing

technologies.

       236.     McDonough knew how valuable the information was and he acted accordingly. He

shared it only with his most trusted inner circle. McDonough did not share a meaningful portion

of CCS’s highly proprietary trade secrets and confidential information with anyone else for any

reason whatsoever.

       237.     McDonough marked most or all of the information that he shared outside of the

company with language indicating its confidential nature. He frequently objected to even providing

Gupta and XOP with much of this information because they had no justifiable reason to even have

it, but they refused to continue negotiations without it. McDonough believed that they were acting

in good faith even if they also appeared unusually unknowledgeable, and so he reluctantly shared

it with them.

       238.     To be clear, the digital voice trading technology needed to revolutionize the

financial trading industry already existed and the hardware bridges needed to implement it already



                                               58
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 59 of 84




existed. Where the extraordinary opportunity lay was in building a software bridge, compatible

with modern hardware and software, that took advantage of digital voice technology’s evolution

to meet the highly specific and sophisticated needs of major financial institutions with trading

floors. Specifically, the solution developed by McDonough would allow traders to accomplish the

same things they were already accomplishing but quicker and far less expensively, and it

introduced additional and far more powerful voice communication options, while mitigating risk

for our global financial institutions, in a way that only recently became possible due to the advent

of digital voice communications technologies.

       239.     Institutional financial trading is a multi-billion-dollar industry with very high profit

margins. The value created by CCS’s innovations would easily justify the costs associated with

licensing CCS’s technology. Part of the enormous knowledge barrier which limited this

opportunity to McDonough and a handful of other people with the necessary knowledge and

experience was an awareness of the pricing structure for the technology. McDonough’s highly

proprietary market analysis, which he shared with XOP, Gupta and Harding, indicated that the

new technology could realistically generate $20 million in sales within the first 5 years once the

product was generally available for sale.

       240.     However, due to the Coronavirus pandemic, the need for this conferencing solution

was at an all-time high, and realistically CCS’s technology could have generated $20 million in

sales over the last 12 months. Traditional BCP/DR plans and regulations never accounted for a

global pandemic. The stock market continued to trade, causing financial trading firms to rapidly

adopt new technologies to extend private wires to all types of communication devices and allowing

them to keep their position in the global markets while maintaining best practices required by the

World Health Organization and local health organizations.



                                                  59
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 60 of 84




       241.     There may have been other companies existing outside of or at the margins of the

financial trading community that could potentially have developed similar digitally enhanced voice

communication bridge products, but without an awareness of the timing and value of the

opportunity and the ease with which the technology would likely be adopted, they would have no

particular reason to pursue it. So, it is no exaggeration to say that McDonough’s insider insight

was worth tens of millions of dollars.

       242.     Most or much of the aforementioned trade secrets were, upon information and

belief, directly converted by XOP and Gupta during the period that they were negotiating with

CCS and thereafter. Upon information and belief, Gupta and XOP directly and deliberately

breached the aforementioned contractual confidentiality obligations under the NDAs when they

illegally incorporated CCS’s trade secrets into XOP’s products by manufacturing CAS TDM and

VoIP systems, including the USN for trader voice. USN for trader voice bridging is, upon

information and belief, the result of the application of CCS’s modifications and use cases for

financial systems/trader voice networks applied to XOP’s platform.

       243.     As described earlier in this complaint, there can be no doubt that XOP and Gupta

misappropriated the aforementioned highly valuable and confidential information developed by

and rightfully belonging to CCS. XOP and Gupta developed and marketed CCS’s product under

the XOP brand without sharing any of the revenues with CCS. It is objectively impossible that

XOP could have or would have developed a product similar to what CCS specified. Prior to

entering into the NDAs and receiving access to CCS’s confidential information, XOP had little or

no background or experience meeting the needs of the institutional financing voice trading

industry. In addition, if XOP was already in the process of developing a similar product when

Defendant Harding introduced XOP and Gupta to CCS, XOP and Gupta would not have been



                                               60
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 61 of 84




interested in developing CCS’s product and most certainly would not have signed the NDAs as

doing so would have been completely and utterly contrary to XOP’s economic interests. Finally,

a very substantial portion of the confidential information which is the subject of this litigation was

produced by CCS specifically as a result of XOP and Gupta’s requests, demands, and strong-arm

tactics. If XOP, Gupta and Harding already understood the market, the largest potential customers,

and the technological requirements of the global institutional voice trading community, it would

have been counterproductive to wait around for months as McDonough produced all of this

information from his own head.

       244.     In reliance on the specific language contained in the NDAs signed by XOP and

Gupta, and in reliance on XOP and Gupta’s continuous representations that they were seriously

evaluating the technology and the market for voice communication technology optimized for the

financial trading industry in order to enter into an OEM arrangement with CCS, CCS provided

most or all of its trade secrets to XOP.

       245.     Due to the misappropriation of CCS’s confidential information by Defendants

XOP, Gupta and Harding, and the incorporation of such information into the development and

marketing of a competing product, Defendants XOP, Gupta and Harding have damaged CCS in

an amount to be determined at trial, but in any event, at least $11.2 million plus interest/attorneys’

fees and costs as appropriate as well as additional equitable relief as set forth above.

                                         As and for a
                              TWELFTH CAUSE OF ACTION
          Tortious Interference with Prospective Contractual Relations as against
                           Defendants XOP, Gupta and Harding

       246.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 245.


                                                 61
                Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 62 of 84




         247.     Plaintiff’s founder and president, Terence McDonough, is a 20-year veteran of the

trader voice telecommunications sector where his career led him to work across North America,

South America, Europe, Asia Pacific, and the United Kingdom. He has worked with diverse global

teams that have designed, built, supported, or sold almost every major trader voice solution in the

world.

         248.     As a result of his incomparable experience, McDonough has extensive general

knowledge of market challenges and often knows the customer’s infrastructure better than their

existing staff. The reason for this is that all financial institutions’ trading floors use similar voice

technologies or a mix of the available technologies that allow our global markets to communicate

and trade with voice.

         249.     McDonough recognized that most or all global institutional financial traders were

using antiquated voice communications technology. McDonough further recognized that there was

a real problem because the hardware these traders were relying on would soon no longer be

supported. Maintaining their voice communications systems would become progressively more

difficult. Finally, McDonough recognized that there was not a solution available in the marketplace

that could meet the highly specialized voice needs of global institutional financial trading floors.

         250.     McDonough formed CCS, a small communications technology company that

delivers unique, customizable, and flexible voice conferencing, bridging, routing, and delivery

solutions, and specializes in financial institutions voice collaboration.

         251.     McDonough had a reasonable expectation of economic advantage. McDonough

was uniquely positioned to develop a voice communications product tailored to global institutional

financial traders that would replace the antiquated voice bridging products that traders were

currently using.



                                                  62
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 63 of 84




       252.     CCS developed in-depth specifications, market research and other proprietary

materials capable of revolutionizing trading floors around the world by enabling them to take

advantage of VoIP and other digital communication technologies to achieve critical additional

capabilities at substantially lower prices than they were currently paying. Specifically, CCS

designed a VoIP unified communications bridge for the trader voice ecosystem to replace the

widespread legacy TDM/analog bridges that were quickly becoming outdated.

       253.     After months of labor, formulating specifications in painstaking detail for CCS’s

new voice communications bridge product, McDonough was ready to have his product developed

and manufactured. Defendant Harding, who at the time was Chief Operating Officer and Director

of CCS, introduced McDonough to Defendants Gupta and XOP.

       254.     At the time that the companies were introduced, XOP had an enterprise audio

conferencing bridge, a traditional video conferencing system, a web conference application, a

traditional group dial conference, a voicemail system, and a blast notify application that it offered

to customers. But none of these products were adapted for use by financial markets. Notably, XOP

did not, at this time, offer TDM CAS E1-T1/VoIP private wire conferencing or WebRTC private

wire conferencing, and did not offer trader voice Hoot and Holler conferencing, enhanced group

dial conferencing, or enhanced voicemail for trader voice systems and their private wires and Hoot.

       255.     There is no room for doubt that Defendants Harding, XOP, and Gupta had

knowledge of CCS’s expectation of economic advantage when McDonough entered into

negotiations with Defendants XOP and Gupta.

       256.     In accordance with the NDAs signed by XOP and Gupta, the companies’ shared

goal was to build a digital communications bridge together that would leverage XOP’s products

and CCS’s skills and knowledge, and eventually create other products for financial markets. More



                                                 63
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 64 of 84




specifically, the purpose of the engagement between CCS and XOP was to have XOP develop a

voice communications product for CCS. CCS owned the intellectual property underlying the

product and intended to use XOP’s hardware and software for enterprise audio conferencing, but

have it tailored for voice trading. XOP and CCS agreed in principle that XOP would receive 20%

of each license fee, essentially getting a royalty from each sale.

        257.     On February 9, 2016, when signing the NDA, Gupta asked CCS to provide XOP

with a business plan laying out the potential opportunity in financial markets. The business plan

was to include technical requirements as well as detailed examples of potential uses by trading

floors, and projected market sizes and values of the various product features. CCS believed at the

time that Gupta wanted this information so XOP could appropriately value its share of the licensing

fees.

        258.     McDonough provided multiple documents with the information requested by

Gupta, including a confidential and proprietary document sent on February 27, 2016, entitled

“CCS Supervisories TR v1.3”. In addition, McDonough also described in a detailed email what

equipment was in-scope to be replaced by the CCS product being developed, with rough order-of-

magnitude pricing for the opportunity.

        259.     After signing the NDA and receiving the information he requested, XOP, Gupta,

and CCS continued negotiations and discussions related to the development of product

specifications and marketing materials for the product XOP was supposed to develop for CCS.

Notably, Gupta reached out by telephone and email numerous times between February and May

of 2016 to request ever more detailed and highly proprietary customer, technical, and market

research information from CCS, all of which was subject to the NDAs.




                                                 64
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 65 of 84




       260.     On March 3, 2016, CCS provided XOP with a confidential and proprietary

document entitled “Line Sharing Overview v1.0”. The document contained both general

information and information highly specific to an incumbent’s systems and requirements,

including, but not limited to, use cases and the types, nature, and extent of the equipment then in

use. The document depicted various use cases and how CCS’s new bridge product, which XOP

was being hired to develop, would meet those needs. Only McDonough was able to provide this

specific information, and only because of his tenure in the industry. Accordingly, the Line Sharing

Overview document was clearly labeled “Confidential and Proprietary”.

       261.     After receiving CCS’s production of information, Gupta sought to confirm with

McDonough the type of equipment that needed replacing. Again, only McDonough was able to

provide this information because of his tenure in the industry. Not only did XOP, Gupta and

Harding not possess the specialized knowledge that CCS’s principal McDonough did, XOP and

Gupta did not even possess a basic level of familiarity with the industry: any person or company

that has experience in the financial markets trader voice vertical would have known, at the very

least, the turret equipment installed in a major player since it was a historical competitive knockout

between trader voice incumbents. Yet, because XOP and its team members were not financial

markets trader voice experts, they lacked this knowledge.

       262.     On or about March 4, 2016, Gupta asked CCS if it had access to hardware so he

could do some development and testing work with and on it. CCS confirmed that it had an ITS

trader voice test system XOP could use. Gupta was not well versed in ITS systems or voice trading

systems in general, and again asked for additional information.

       263.     Because Gupta stubbornly refused to continue the negotiations unless and until he

received all of the information he demanded, CCS provided all information requested by Gupta



                                                 65
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 66 of 84




each and every time he made a request. CCS had no knowledge at this time that XOP and Gupta

were acting in bad faith and, upon information and belief, intended to steal CCS’s intellectual

property assets.

       264.     CCS tried to move the development process along: on March 22, 2016, CCS asked

Gupta for next steps to kick-off the development effort and asked for XOP to provide it with an

original equipment manufacturer (OEM) agreement to review.

       265.     Gupta’s response was to ask CCS if it had thought of specific customers along with

sales and marketing strategies to close those deals, allegedly for a proof of concept (POC). CCS

explained that their targets included Corporation One, another major investment banking firm

(hereinafter, “Corporation Two”), and smaller companies that had existing vendor relationships

with Corporation One. Defendants Gupta and XOP also later requested and received highly

specific and proprietary technical information relating to features that would be of interest to

another financial services company (hereinafter, “Corporation Three”).

       266.     In fact, Gupta and XOP were mining CCS for information from the beginning of

the engagement: Gupta asked for detailed technical information, demanded connectivity and use

case slides, needed comprehensive explanations of the use cases described by CCS—both for the

product in general and for Corporation One specifically—and even needed access to CCS’s

physical equipment for development/testing, as well as coaching in how the equipment worked.

       267.     During this time, XOP provided little in return: on April 21, 2016, Gupta sent CCS

a brief overview presentation of their product customized to suit the financial services market.

Gupta sent this information to CCS so that McDonough’s team could use it to create marketing

materials.




                                                66
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 67 of 84




        268.     On April 26, 2016, after a request from XOP, CCS issued a purchase order for

$25,000 with supporting technical use case slides to XOP for development of the CCS MVP. CCS

also asked XOP for its technical documentation on the hardware product and again, for the OEM

agreement. Gupta confirmed receipt of the purchase order but failed to provide CCS with any

technical documentation on the development effort.

        269.     On May 3, 2016, CCS provided XOP with additional technical specifications for

the product development. Perhaps predictably, Gupta requested additional information. CCS again

provided the requested information.

        270.     On May 9, 2016, at XOP’s request, CCS sent a document entitled “CCS cUCS

Business Case v1.0” to Gupta. The document included volumetrics, market opportunity

specifications, and a competition overview including Sycamore/Coriant, all of which were

intended to assist Gupta in creating an internal marketing research document for XOP. The

document was labeled “Confidential” and “In Strictest Confidence”, and included the following

warning against disclosure:

        This document and the information contained in it is confidential and proprietary
        information of the Company [Converged Compliance Solutions, Inc.]. No person
        other than a recipient authorized by the Company may possess or use the same for
        any purpose except as approved by the Company in advance. The reproduction,
        dissemination or disclosure of this document or the information contained in it is
        expressly prohibited without the prior written authorization of the Company.

p. 3.
        271.     Again, the purpose of all of this negotiation and development of product

specifications and marketing materials was to help XOP develop a product for CCS, not the other

way around.

        272.     On May 13, 2016, for the first time, and after months of work by CCS, XOP

expressed concern that CCS using their platform to build their product would jeopardize business


                                               67
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 68 of 84




XOP was allegedly conducting or proposing to conduct with IPC Systems, Inc. (“IPC”). IPC was

the dominant player in the market for CCS’s product, and McDonough had also worked at IPC

prior to forming CCS. Astonishingly, XOP asked CCS to speak with IPC and get permission to

develop a Sycamore SPS-1000 replacement on XOP’s behalf. CCS refused and said that it was not

its place to speak with IPC, a company it, at the time, had no relationship or business with.

        273.     Shortly thereafter, XOP started pulling back from the negotiations.

        274.     On May 20, 2016, XOP put some basic slides together to confirm that what it

envisioned aligned with CCS’s desired end result. As with XOP’s prior work, CCS had to correct

these slides.

        275.     CCS explained that it could not sell the product without the OEM agreement in

place, and again asked Gupta to expedite its drafting.

        276.     Gupta knew an OEM agreement was necessary: on May 24, 2016, Harding

confirmed to McDonough that Gupta agreed in a phone call with Harding to brand the system they

were developing as a CCS product.

        277.     Gupta informed CCS that XOP was having some problems with programming

errors being generated, so CCS temporarily reduced the requirements of what it demanded in the

product.

        278.     Between June and August 2016, the parties continued to negotiate the OEM

agreement, but XOP did not negotiate in good faith and would not stand by the basic

representations which it had been making during the time that had induced CCS to do all of the

work and provide all of the information which CCS had provided from the outset of the

relationship.




                                                 68
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 69 of 84




        279.     After sending a marked-up version of the OEM agreement on August 3, 2016,

Defendants Gupta and XOP ceased all communications with CCS, and on September 29, 2016,

CCS cancelled the purchase order due to total failure by XOP to communicate.

        280.     Upon information and belief, prior to engaging with CCS, XOP had no particular

competitive advantage or specialized knowledge of the needs of the institutional trading industry.

        281.     And yet today, XOP is a manufacturer of TDM and VoIP systems, including the

Universal Service Node (USN), a converged communications platform enhanced for the financial

services trader voice industry that is, upon information and belief, substantially derived from

Plaintiff’s intellectual property and the cause of the instant litigation. USN for trader voice bridging

is the result of the application of CCS’s principal McDonough’s vast and highly complex

specifications and use cases for financial systems/trader voice networks applied to XOP’s dated,

simplistic platform.

        282.     Defendants are now fearless. They are openly and notoriously bragging about the

extraordinary windfall that they are reaping as a result of having defrauded Plaintiff’s principal

McDonough by means of bullying and deception out of the sweetest fruits of his life’s labor.

Defendants are enjoying rising and profitable careers each day as McDonough wakes up sick,

agonizing over CCS’s very survival. Defendants are attempting to seize the first-mover advantage

and use it as a dagger plunged deep into the heart and soul of McDonough. A greater economic

injustice is hard to imagine.

        283.     Defendants’ regular publication of press releases showcasing the technology that

they stole by fraud from Plaintiff CCS and the deals they are closing with Plaintiff’s intended

customers using Plaintiff’s highly confidential marketing plans and specifications make clear the




                                                  69
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 70 of 84




extent to which Defendants have wrongfully and without justification interfered with CCS’s

reasonable expectation for economic advantage or benefit from its intellectual property.

       284.     On or about June 12, 2018, XOP issued a press release entitled “IPC Selects XOP

Networks for Evolution of its Trader Voice Network”, stating that IPC was incorporating the XOP

voice bridge product into its core offerings for financial institutions. Upon information and belief,

the XOP product to which IPC’s press release refers (the USN product) fully incorporated

Plaintiff’s trade secrets and intellectual property produced to it during the negotiations in 2016

pursuant to the NDAs.

       285.     That press release described XOP’s products as “allow[ing] customers to

seamlessly transition their value-added services from legacy circuit switched networks to VoIP

based packet switched networks.” This type of product is exactly what CCS asked XOP to create

following the exchange of the NDAs.

       286.     On or about March 26, 2019, XOP issued a press release entitled “Looking for

Sycamore’s SPS-1000 Replacement – XOP Networks has the Answer”. Gupta had never heard of

there being a need to locate a replacement system for Sycamore/Coriant’s manufacturing

discontinued Signal Processing System (SPS) SPS-1000 prior to speaking with CCS. CCS had

explained to Gupta that a software replacement was necessary as the SPS-1000 is widely deployed

in the financial services trader voice, trader voice providers networks, voice trading system

manufacturers, commodity brokerage, capital markets firms, and utility and transportation

industries. Once Gupta, and therefore XOP, had this information, XOP issued its press release,

which states that XOP has a product available which appears to and does, upon information and

belief, fully incorporate CCS’s intellectual property and trade secrets.




                                                 70
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 71 of 84




       287.     Upon information and belief, XOP in fact had no such product at the time, but the

product it advertised and eventually developed was based on confidential information provided to

it and Gupta by CCS.

       288.     On or around June 27, 2016, Corporation One invited CCS to participate in a

request for proposal regarding CCS’s cUCS product. The request for proposal was to replace the

legacy communication bridges supporting Corporation One’s Hoot and Holler network.

       289.     In April of 2018, a major corporation confirmed to McDonough that Harding,

Gupta, and XOP had managed to get XOP's USN into the corporation’s development lab for testing

and were pushing sales hard in 2017 for the product functionality and use cases CCS had engaged

XOP to develop for them.

       290.     The intellectual property that forms the basis of the USN for trader voice resulted

from McDonough’s years of highly specialized experience in communications bridges and trader

voice technology specifically for financial markets. XOP simply did not have the experience,

knowledge, or skills to develop the technology on its own.

       291.     In all of the documents CCS provided to XOP/Gupta, the common theme is

transitioning trader voice from TDM to SIP supporting ARD, MRD, and Hoot private wires. CCS

described the equipment that IPC and all private wire carriers currently had in their legacy trader

voice network including Sycamore SPS-1000, DNX, and other switching devices that need to be

replaced by the USN. In CCS’s cUCS Business Case for Sudhir/XOP, a closing paragraph is:

“CCS’ seasoned leadership team will revolutionize the unified communications industry for

financial markets. By leveraging, with exclusivity, the significant investments made by a team at

XOP Networks, CCS will work to create ‘The’ platform that the future of trader voice will be built

on.”



                                                71
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 72 of 84




       292.     In addition, CCS created a marketing document based on the solution with XOP’s

USN. The document is titled “CCS – Converged Unified Conference Solution.pdf.” The Product

Summary is exceedingly similar to what IPC selected XOP for, including the migration toward

packet-based technologies SIP/VoIP. It also covers Private Wire Conference for ARD, Hoot and

Holler, and WebRTC. All of these use cases are, upon information and belief, planning to be or

are used by IPC.

       293.     The IPC Press Release quotes Gupta as follows: “‘XOP Networks’ platforms have

been running thousands of audio conferencing ports non-stop for months without any issues in

support of our trader voice services such as Hoots and Automatic or Manual Ring Downs (ARD /

MRD) which are crucial to voice trading activity. IPC’s trader voice network is used daily by tens

of thousands of traders worldwide. We feel privileged to have been selected for providing our

SIP/VoIP based conference bridges as part of IPC’s network migration towards packet-based

technologies,’” said Sudhir Gupta, CEO of XOP Networks.”

       294.     A deal with Corporation One was expected to bring in approximately $3.4 million.

A deal with IPC, based on its press release stating that it would run thousands of ports for months,

would have brought in approximately $11.3 million. Therefore, the total value of the deals that

CCS rightfully anticipated was in excess of $14 million, with XOP’s share being only 20% of the

conference port fees.

       295.     In the absence of the wrongful acts of Defendants, it is reasonably probable that

CCS would have entered into direct or indirect contractual relationships with most or all of the

companies that XOP entered into contractual relationships with, as described in XOP’s press

releases. This includes specifically Corporation One, given McDonough’s knowledge of and

expertise on the trader voice systems then in use.



                                                72
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 73 of 84




        296.     McDonough was an expert in the aforementioned companies’ needs. The

specifications he provided to XOP laid out in detail how to build a product that would be tailor-

made to satisfy those companies’ needs. This was the entire business opportunity CCS was created

to capitalize on.

        297.     XOP, Gupta and Harding wrongfully and intentionally prevented the relationship

from developing by fraudulently obtaining CCS’s intellectual property and thereafter using it to

pursue a business relationship with Corporation One, IPC, and possibly others.

        298.     CCS has been damaged by XOP, Gupta and Harding’s tortious interference with

CCS’s prospective contractual relations with the aforementioned companies and potentially others

unknown to CCS at this time in an amount to be determined at trial, but in any event, at least

$75,000 plus interest/attorneys’ fees and costs as appropriate as well as additional equitable relief

as set forth above.

                                       As and for a
                           THIRTEENTH CAUSE OF ACTION
       Conspiracy as against Defendants XOP, Gupta and Harding, for fraudulent
    misrepresentation, conversion and misappropriation of CCS’s intellectual property

        299.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 298.

        300.     As described above, McDonough is an expert by knowledge and experience in

voice communications technology as applied to the global institutional financing trading market.

McDonough saw an opportunity to apply his deep and highly specialized expertise in the needs of

major global financial trading institutions to the emerging revolution in digital voice

communication technology by designing his own converged communications bridge product. In

furtherance of his plan, he formed the company which is your Plaintiff in the instant case.


                                                 73
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 74 of 84




       301.     McDonough subsequently met Defendant Harding, who deceived him into

believing that they both shared a good faith goal to transform the voice communication technology

powering the global institutional financial trading market. McDonough placed his complete trust

in Harding, offering Harding a Chief Operating Officer position with Plaintiff CCS.

       302.     Only after it was too late did McDonough conclude that Harding was a smooth-

talking con artist with no loyalty to anybody but himself as demonstrated by an ongoing series of

undisclosed breaches of his fiduciary duties and contractual obligations to CCS.

       303.     By information and belief, the bad acts committed by Harding while serving as

director/COO/CPO of CCS included but most definitely were not limited to covertly selling

products directly competitive with CCS, misusing CCS’s limited company funds, and, worst of

all, conspiring with Defendants XOP and Gupta to destroy CCS by transferring its most highly

confidential intellectual property to XOP and Gupta at a time when Defendant Harding knew or

should have known that XOP and Gupta were incorporating that information into their own

competing product which would be first to market, reducing CCS to a helpless bystander.

       304.     Harding independently assumed the fiduciary duties that accompany those

positions. Harding was provided with complete and total access to McDonough’s plans and ideas

to revolutionize the global institutional financial trading communications market.

       305.     Defendant Harding introduced McDonough to Defendants XOP and Gupta,

allegedly so XOP and Gupta could manufacture McDonough’s product. McDonough would not

have provided his most prized and highly confidential information unless the NDAs were signed,

and, in fact, Gupta and XOP did sign the NDAs.

       306.     Whether Defendants Harding, Gupta, and XOP conspired and agreed to

fraudulently misrepresent their intentions, and to misappropriate and convert Plaintiff’s



                                               74
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 75 of 84




intellectual property for their own benefit from the very outset or whether they formed the

conspiracy at some later date is not yet clear. But what is abundantly clear is that at some point

during the negotiations with XOP to manufacture Plaintiff’s product, Defendants Harding, XOP,

and Gupta did, upon information and belief, agree and conspire to manufacture CCS’s product

under another name and deny CCS the fruits of founder McDonough’s ingenious ideas and lifetime

of experience and exceptionally hard work.

       307.     Once Defendants XOP, Gupta, and Harding had conspired and agreed to

manufacture a competing product using CCS’s confidential information, all further

communications between CCS and the Defendants/conspirators were made purely in furtherance

of the conspiracy and in the worst of bad faith.

       308.     The communications between the parties became knowingly, deliberately, and

inherently false because the communications were in fact unrelated to any goal of forming a

partnership to manufacture CCS’s product and entirely focused on extracting from CCS

proprietary and highly confidential marketing and customer data to aid Defendants/conspirators in

developing and marketing the current version of their USN product, the competitive advantage of

which is, upon information and belief, currently derived entirely or almost entirely from CCS’s

knowledge and innovations.

       309.     During the alleged negotiations between Plaintiff and Defendants/conspirators

XOP and Gupta, there came a time when McDonough’s suspicions were aroused and McDonough

became very uncomfortable providing further information to Defendants/conspirators. The reason

for this was the ever-dwindling connection between the detailed sales and marketing data that XOP

and Gupta were then requesting and the purpose of the negotiations, which was to create an OEM

agreement in which XOP would manufacture CCS’s voice communications bridge product.



                                                   75
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 76 of 84




        310.     To the best of Plaintiff’s knowledge, Defendant/conspirator Harding engaged in

multiple overt acts in furtherance of the conspiracy via his role as “neutral mediator” between

Plaintiff and Defendants/conspirators XOP and Gupta. He accomplished this first by introducing

the parties to each other and later by constantly reassuring McDonough that XOP and Gupta were

acting in good faith when he knew or should have known that they were acting pursuant to the

conspiracy the Defendants had formed and not at all in good faith.

        311.     Harding’s participation was essential to the conspiracy. But for Harding deceiving

McDonough into creating and/or providing to Defendants XOP and Gupta highly confidential

marketing and customer data that McDonough otherwise would not have provided to them,

Harding enabled Defendants/conspirators XOP and Gupta to fulfill their roles in the scheme to

essentially rob Plaintiff blind.

        312.     Specifically, on or about May 13, 2016, XOP started pulling back from the

negotiations. Ironically, XOP expressed concern that CCS using its platform to build its product

would jeopardize business XOP was allegedly conducting or proposing to conduct with IPC

Systems, Inc. Again, IPC is the dominant player in the market for CCS’s product and would be

an essential partner in CCS’s quest to dominate the global institutional financial trading niche of

the voice communications technology marketplace. McDonough was alarmed and upset.

        313.     On May 24, 2016, Harding confirmed to McDonough that Gupta agreed in a phone

call with Harding to brand the system they were developing as a CCS product.

        314.     Seemingly the idea behind the conspiracy was that Defendants would be first to

market with McDonough’s innovations. The market for those innovations was small and an

insurmountable competitive advantage could be established quickly through the trifecta of (a)

partnership with IPC, which already had its foot in the door with most or all of the global



                                                 76
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 77 of 84




institutional financial traders; (b) strategic pricing based on the highly confidential data provided

to Defendants XOP and Gupta by McDonough, due largely to Harding’s manipulation; and (c) the

perfect fit of the product to the severe and immediate needs of the market.

       315.      McDonough painstakingly designed the product to meet the needs of this particular

market, so given easy access to the hardware/software through IPC and competitive pricing by

XOP and Gupta, the rapid success of Plaintiff’s product which XOP illegally manufactured and

sold was all but assured.

       316.      The wheels of justice turn slowly and by the time CCS gets its day in court, XOP

will have its proprietary hardware on trading floors all over the world. Whatever ultimately

happens in court will be a small ding in the massive profit Defendants’ actions will ultimately

yield, which is why the facts cry out for an injunction.

       317.      As detailed earlier in this complaint, CCS has been severely damaged by

Defendants’ conduct. CCS has been delayed by years in producing the product McDonough

designed at a time when even losing days makes a major difference, and CCS has entirely lost the

first-mover advantage in a tiny market as evidenced by XOP’s press releases detailing its

partnership with IPC and its deals with other major customers and organizations within CCS’s

target market.

       318.      CCS has been damaged by XOP, Gupta, and Harding’s conspiracy to fraudulently

misrepresent their intentions and by the misappropriation and conversion of CCS’s intellectual

property in an amount unknown at this time and to be determined at trial, but in any event, at least

$75,000 plus interest/attorneys’ fees and costs as appropriate as well as additional equitable relief

as set forth above.




                                                 77
              Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 78 of 84




                                          As and for a
                              FOURTEENTH CAUSE OF ACTION
                   Breach of Fiduciary Duties as against Defendant Harding

       319.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 318.

       320.     As a shareholder and director of CCS, Harding had certain fiduciary duties to CCS

and its other shareholders.

       321.     Harding breached those duties by: (i) spending thousands of dollars of company

funds on personal purchases; (ii) working as a sales agent for competitors of CCS; (iii) failing to

perform his duties, such that CCS was having great difficulties by the time Harding departed, and

(iv) colluding with Gupta and XOP to eviscerate the value of CCS by converting much of its

intellectual property.

       322.     As a result of Harding’s misuse of company funds, abuse of his position in the

company, and other acts and omissions, CCS’s finances were significantly impacted.

       323.     Harding directly caused harm to CCS by breaching his fiduciary duties to it.

       324.     Accordingly, CCS seeks a judgment from this Court in favor of CCS in an amount

to be determined at trial, but in any event, in excess of $75,000.00.

                                         As and for a
                                FIFTEENTH CAUSE OF ACTION
                                      Attorneys’ Fees

       325.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 324.

       326.     Gupta and XOP signed the NDAs with CCS, which are attached hereto as Exhibits

B and C.



                                                 78
               Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 79 of 84




        327.     Paragraph 11 in each NDA allows for the recovery of attorneys’ fees in any

“dispute, claim, or legal action between the parties regarding or relating to this Agreement.”

        328.     The breach of the NDAs is a central claim in this case, and as such, attorneys’ fees

should be recoverable.

        329.     CCS is also entitled to attorneys’ fees pursuant to 18 U.S.C. § 1836 et seq. – the

Defend Trade Secrets Act.

        330.     Accordingly, CCS seeks a judgment from this Court in favor of CCS in the amount

of its attorneys’ fees.

                                         As and for a
                            SIXTEENTH CAUSE OF ACTION
               Punitive Damages as against Defendants XOP, Gupta and Harding

        331.     CCS incorporates by reference as if fully set forth herein all the answers and

allegations in Paragraphs 1 through 330.

        332.     Pursuant to 18 U.S.C. § 1836 et seq. – the Defend Trade Secrets Act – CCS is

entitled to punitive damages.

        333.     Accordingly, CCS seeks a judgment from this Court in favor of CCS in the amount

of punitive damages to which it is entitled.

                                  DEMAND FOR JURY TRIAL

        334.     Pursuant to FRCP 38, CCS demands a jury trial on all issues triable as of right by

jury.




                                                  79
            Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 80 of 84




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CCS respectfully requests that the Court enter judgment in its

favor and against Defendants XOP, XOP Latvia, XOP India, Harding, and Gupta, holding them

liable, jointly and severally, and awarding CCS relief as follows:

        (a) judgement in favor of CCS on all claims;

        (b) a declaratory judgment by this Court affirming CCS’s ownership of all confidential

             business information including trade secrets misappropriated by Defendants;

        (c) injunctive relief to halt any and all further distribution of CCS’s confidential business

             information and trade secrets;

        (d) judgment against XOP, Harding, and Gupta in an amount to be determined at trial,

             but in any event, in excess of $11,200,000;

        (e) judgment against Harding in an amount that fairly addresses his breaches of fiduciary

             duty and unjust enrichment, such amount to be determined at trial, but in any event,

             believed to be in excess of $75,000.00;

         (f) other damages in an amount to be proven at trial, together with pre-and-post judgment

             interest;

        (g) an award of costs and litigation expenses, including reasonable attorneys’ fees,

             incurred in this action;

        (h) punitive damages; and

         (i) such other and further relief as the Court deems just and proper.




                                                80
          Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 81 of 84




Dated: June 23, 2021                Respectfully submitted,

                                    THE BAILYN LAW FIRM, P.C.

                                    /s/Bradley R. Bailyn
                                    Bradley R. Bailyn, Esq.
                                    NY Bar No. 4179560
                                    6301 Mill Lane
                                    Brooklyn, NY 11234
                                    Telephone: (646) 326-9971
                                    E-mail: brad@bailynlaw.com
                                    Attorneys for Plaintiff CCS




                                      81
            Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 82 of 84




                                        VERIFICATION

I, Terence McDonough, declare as follows:

       1.      I am the Chief Executive Officer of CCS, the Plaintiff in the foregoing case

captioned CONVERGED COMPLIANCE SOLUTIONS, INC. v. XOP NETWORKS, INC,

XOP NETWORKS LATVIA, SIA, XOP NETWORKS INDIA, PRIVATE LIMITED, ALL

AFFILIATES OF THE FOREGOING, SUDHIR GUPTA and DAVID HARDING, in the U.S.

District Court for the Southern District of New York. I am a citizen of the United States of

America and a resident of the State of New York.

       2.      I have authorized the filing of this Complaint. I have reviewed the allegations set

out in the foregoing Complaint, and to those allegations of which I have personal knowledge, I

know them to be true. As to those allegations of which I do not have personal knowledge, I

believe them to be true. If called on to testify I would competently testify as to the matters stated

therein.

       3.      I verify, under penalty of perjury, that the factual statements in this Complaint

concerning myself, my activities, and my intentions, and the Plaintiff, its activities and its

intentions, are true and correct.

Executed on: June 21
                  __, 2021

Verified by:




_______________________________
Name: Terence McDonough
Title: CEO
Company: Converged Compliance Solutions, Inc.


                                                 82
           Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 83 of 84




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing complaint will be personally served on the following

persons as soon as the summons is available:

       XOP Networks, Inc. and its affiliates
       17218 Preston Road, #2400
       Dallas, TX 75252

       Sudhir Gupta
       5213 Seascape Lane
       Plano, TX 75093

       David Harding
       50 Cortland Lane
       Glastonbury, CT 06033



       I hereby certify that the foregoing complaint will be served on the following persons in a

manner complaint with the 1965 Hague Convention on Service Abroad of Judicial and

Extrajudicial Documents in Civil or Commercial Matters as soon as the summons is available:



       XOP Networks Latvia, SIA and its affiliates
       Rīga, Kalnciema iela 40, LV-1046
       Latvia

       XOP Networks India, Private Limited and its affiliates
       4/18, Block 4 Roop Nagar Delhi
       North Delhi Dl 110007 India




                                                     /s/Bradley R. Bailyn




                                               83
Case 1:21-cv-05482 Document 1 Filed 06/23/21 Page 84 of 84




                                 Bradley R. Bailyn, Esq.
                                 NY Bar No. 4179560




                            84
